Exhibit 10.3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF

ALPINE  INCOME  PROPERTY OP, LP

(a Delaware limited partnership)

Dated as of November 26, 2019

 

 








TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE I DEFINED TERMS


1

 

 

ARTICLE II FORMATION OF PARTNERSHIP


12

 

 

2.01

Formation of the Partnership


12

2.02

Name


12

2.03

Registered Office and Agent; Principal Office


12

2.04

Term and Dissolution


13

2.05

Filing of Certificate and Perfection of Limited Partnership


13

2.06

Certificates Describing Partnership Units


13

 

 

 

ARTICLE III BUSINESS OF THE PARTNERSHIP


14

 

 

ARTICLE IV CAPITAL CONTRIBUTIONS AND ACCOUNTS


14

 

 

4.01

Capital Contributions


14

4.02

Additional Capital Contributions and Issuances of Additional Partnership Units


15

4.03

Additional Funding


18

4.04

LTIP Units


18

4.05

Conversion of LTIP Units


21

4.06

Capital Accounts


24

4.07

Percentage Interests


25

4.08

No Interest on Contributions


25

4.09

Return of Capital Contributions


25

4.10

No Third-Party Beneficiary


25

 

 

 

ARTICLE V PROFITS AND LOSSES; DISTRIBUTIONS


26

 

 

5.01

Allocation of Profit and Loss


26

5.02

Distribution of Cash


29

5.03

REIT Distribution Requirements


30

5.04

No Right to Distributions in Kind


30

5.05

Limitations on Return of Capital Contributions


30

5.06

Distributions Upon Liquidation


31

5.07

Substantial Economic Effect


31

 

 

 

ARTICLE VI RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER


31

 

 

6.01

Management of the Partnership


31

6.02

Delegation of Authority


34

6.03

Indemnification and Exculpation of Indemnitees


34

6.04

Liability of the General Partner


36

6.05

Partnership Obligations


37

6.06

Outside Activities


37

6.07

Employment or Retention of Affiliates


37

6.08

Parent REIT’s Activities


38

 





i




 

 

 

6.09

Title to Partnership Assets


38

 

 

 

ARTICLE VII CHANGES IN GENERAL PARTNER


38

 

 

 

7.01

Transfer of the General Partner’s Partnership Interest


38

7.02

Admission of a Substitute or Additional General Partner


40

7.03

Effect of Bankruptcy, Withdrawal, Death or Dissolution of General Partner


41

7.04

Removal of General Partner


41

 

 

 

ARTICLE VIII RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS


42

 

 

8.01

Management of the Partnership


42

8.02

Power of Attorney


43

8.03

Limitation on Liability of Limited Partners


43

8.04

Redemption Right


43

8.05

Registration


45

 

 

 

ARTICLE IX TRANSFERS OF PARTNERSHIP INTERESTS


50

 

 

9.01

Purchase for Investment


50

9.02

Restrictions on Transfer of Partnership Units


50

9.03

Admission of Substitute Limited Partner


51

9.04

Rights of Assignees of Partnership Units


53

9.05

Effect of Bankruptcy, Death, Incompetence or Termination of a Limited Partner


53

9.06

Joint Ownership of Partnership Units


53

 

 

 

ARTICLE X BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS


53

 

 

10.01

Books and Records


53

10.02

Custody of Partnership Funds; Bank Accounts


54

10.03

Fiscal and Taxable Year


54

10.04

Annual Tax Information and Report


54

10.05

Partnership Representative; Tax Elections; Special Basis Adjustments


54

 

 

 

ARTICLE XI AMENDMENT OF AGREEMENT; MERGER


58

 

 

11.01

Amendment of Agreement


58

11.02

Merger of Partnership


58

 

 

 

ARTICLE XII GENERAL PROVISIONS


59

 

 

12.01

Notices


59

12.02

Survival of Rights


59

12.03

Additional Documents


59

12.04

Severability


59

12.05

Entire Agreement


59

12.06

Pronouns and Plurals


59

12.07

Headings


59

12.08

Counterparts


59

12.09

Governing Law


60

12.10

Limitation to Preserve REIT Status


60

 





ii




EXHIBITS

EXHIBIT A    -     Partners, Capital Contributions and Percentage Interests

EXHIBIT B     -    Notice of Redemption

EXHIBIT C-1 -     Certification of Non-Foreign Status (For Redeeming Limited
Partners That Are Entities)

EXHIBIT C-2 -     Certification of Non-Foreign Status (For Redeeming Limited
Partners That Are Individuals)

EXHIBIT D    -     Notice of Election by Partner to Convert LTIP Units into
Common Units

EXHIBIT E     -     Notice of Election by Partnership to Force Conversion of
LTIP Units into Common Units

 



iii




AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF

ALPINE INCOME PROPERTY OP, LP

THIS AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF ALPINE INCOME
PROPERTY OP, LP, dated as of November 26, 2019, is made and entered into by and
among Alpine Income Property GP, LLC, a Delaware limited liability company, as
the General Partner, and the Persons whose names are set forth on Exhibit A
attached hereto, as the Limited Partners, together with any other Persons who
become Partners in the Partnership as provided herein.

WHEREAS, a Certificate of Limited Partnership of the Partnership was filed with
the Secretary of State of the State of Delaware on August 20, 2019, with Alpine
Income Property GP, LLC, as the General Partner;

WHEREAS, prior to the date hereof, the Partnership has not issued any
Partnership Interests in the Partnership or admitted any Persons as Limited
Partners of the Partnership;

WHEREAS, on the date hereof, the General Partner desires to admit the Persons
whose names are set forth on Exhibit A attached hereto, as the Limited Partners
of the Partnership; and

WHEREAS, on the date hereof, the General Partner desires to cause the
Partnership to issue the Partnership Interests in the Partnership to the General
Partner and the Limited Partners of the Partnership, as set forth on Exhibit A
attached hereto.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINED TERMS

The following defined terms used in this Agreement shall have the meanings
specified below:

“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.

“Additional Funds” has the meaning set forth in Section 4.03 hereof.

“Additional Securities” means any: (1) shares of capital stock of Parent REIT
now or hereafter authorized or reclassified that have dividend rights, or rights
upon liquidation, winding up and dissolution, that are superior or prior to the
REIT Shares (“Preferred Shares”), (2) REIT Shares, (3) shares of capital stock
of Parent REIT now or hereafter authorized or reclassified that have dividend
rights, or rights upon liquidation, winding up and dissolution, that are junior
in rank to the REIT Shares (“Junior Shares”) and (4) (i) rights, options,
warrants or convertible or exchangeable securities having the right to subscribe
for or purchase or otherwise acquire REIT Shares, Preferred Shares or Junior
Shares, or (ii) indebtedness issued by Parent REIT that provides





1




any of the rights described in clause (4)(i) of this definition (any such
securities referred to in clause (4)(i) or (ii) of this definition, “New
Securities”).

“Adjustment Events” has the meaning set forth in Section 4.04(a)(i) hereof.

“Administrative Expenses” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) administrative costs and expenses of
the General Partner and Parent REIT that Parent REIT is required pay pursuant
the Management Agreement, and any accounting and legal expenses of the General
Partner and Parent REIT, which expenses, the Partners hereby agree, are expenses
of the Partnership and not the General Partner and Parent REIT, and (iii) to the
extent not included in clauses (i) or (ii) above, REIT Expenses; provided,
however, that Administrative Expenses shall not include any administrative costs
and expenses incurred by the General Partner and Parent REIT that are
attributable to Properties or interests in a Subsidiary that are owned by the
General Partner and Parent REIT other than through its ownership interests in
the Partnership.

“Affiliate” means (i) any Person that, directly or indirectly, controls or is
controlled by or is under common control with such Person, (ii) any other Person
that owns, beneficially, directly or indirectly, 10% or more of the outstanding
capital stock, shares or equity interests of such Person, or (iii) any officer,
director, employee, partner, member, manager or trustee of such Person or any
Person controlling, controlled by or under common control with such Person. For
the purposes of this definition, “control” (including the correlative meanings
of the terms “controlled by” and “under common control with”), as used with
respect to any Person, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, through the ownership of voting securities or partnership interests,
contract or otherwise.

“Agreed Value” means the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner. The names and addresses of the Partners, number of Partnership
Units issued to each Partner, and the Agreed Value of non-cash Capital
Contributions as of the date of contribution is set forth on Exhibit A, as it
may be amended or restated from time to time.

“Agreement” means this Amended and Restated Agreement of Limited Partnership of
Alpine Income Property OP, LP, as it may be amended, supplemented or restated
from time to time.

“Board of Directors” means the Board of Directors of the Parent REIT.

“Capital Account” has the meaning set forth in Section 4.06 hereof.

“Capital Account Limitation” has the meaning set forth in Section 4.05(b)
hereof.

“Capital Contribution” means the total amount of cash, cash equivalents and the
Agreed Value of any Property or other asset contributed or agreed to be
contributed, as the context requires, to the Partnership by each Partner
pursuant to the terms of the Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner.





2




“Cash Amount” means an amount of cash per Common Unit equal to the Value of the
REIT Shares Amount on the Specified Redemption Date divided by the number of
Common Units tendered for redemption.

“Certificate” means any instrument or document, including the Certificate of
Limited Partnership, as applicable, that is required under the laws of the State
of Delaware, or any other jurisdiction in which the Partnership conducts
business, to be signed and sworn to by the Partners of the Partnership (either
by themselves or pursuant to the power-of-attorney granted to the General
Partner in Section 8.02 hereof) and filed for recording in the appropriate
public offices within the State of Delaware or such other jurisdiction to
perfect or maintain the Partnership as a limited partnership, to effect the
admission, withdrawal or substitution of any Partner of the Partnership, or to
protect the limited liability of the Limited Partners as limited partners under
the laws of the State of Delaware or such other jurisdiction.

“Certificate of Formation” means the Certificate of Formation of the General
Partner filed with the Secretary of State of Delaware, as amended or
supplemented from time to time.

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership relating to the Partnership filed with the Secretary of State of the
State of Delaware, as amended from time to time in accordance with the terms
hereof and the Act.

“Change of Control” means, as to the General Partner or Parent REIT, the
occurrence of any of the following: (i) the sale, lease or transfer, in one or a
series of related transactions, of 80% or more of the assets of the General
Partner or Parent REIT, taken as a whole, to any Person or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision), other than an Affiliate of the General Partner or Parent
REIT; (ii) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than an Affiliate of the General Partner or Parent REIT, in
a single transaction or in a related series of transactions, by way of merger,
share exchange, consolidation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision) of more than 50% of the total voting power of the
voting capital stock of the General Partner or Parent REIT; or (iii) a change in
the composition of the Board of Directors such that, during any 12-month period,
the individuals who, as of the beginning of such period, constitute the Board of
Directors cease for any reason to constitute more than 50% of the Board of
Directors; provided, however, that any individual becoming a member of the Board
of Directors subsequent to the beginning of such period whose election, or
nomination for election by Parent REIT’s stockholders, was approved by a vote of
at least two-thirds of the directors immediately prior to the date of such
appointment or election will be considered as though such individual were a
member of the Board of Directors as of the beginning of such period.

“Charter” means the Articles of Incorporation of Parent REIT filed with the
State Department and Assessments and Taxation of the State of Maryland, as
amended, supplemented or restated from time to time.





3




“Code” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Partnership Unit Distribution” has the meaning set forth in
Section 4.04(a)(ii) hereof.

“Common Unit” means a Partnership Unit which is designated as a Common Unit of
the Partnership.

“Common Unit Economic Balance” has the meaning set forth in Section 5.01(g)
hereof.

“Common Unit Transaction” has the meaning set forth in Section 4.05(f) hereof.

“Constituent Person” has the meaning set forth in Section 4.05(f) hereof.

“Conversion Date” has the meaning set forth in Section 4.05(b) hereof.

“Conversion Factor” means a factor of 1.0, adjusted as provided in this
definition. The Conversion Factor will be adjusted in the event that Parent REIT
(i) declares or pays a dividend on its outstanding REIT Shares in REIT Shares or
makes a distribution to all holders of its outstanding REIT Shares in REIT
Shares, (ii) subdivides its outstanding REIT Shares or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares. In each of such
events, the Conversion Factor shall be adjusted by multiplying the Conversion
Factor by a fraction, the numerator of which shall be the number of REIT Shares
issued and outstanding on the record date for such dividend, distribution,
subdivision or combination (assuming for such purposes that such dividend,
distribution, subdivision or combination has occurred as of such time), and the
denominator of which shall be the actual number of REIT Shares (determined
without the above assumption) issued and outstanding on such date; provided that
in the event that an entity other than an Affiliate of Parent REIT shall become
General Partner pursuant to any merger, consolidation or combination of the
General Partner or Parent REIT with or into another entity (the “Successor
Entity”), the Conversion Factor shall be adjusted by multiplying the Conversion
Factor by the number of shares of the Successor Entity into which one REIT Share
is converted pursuant to such merger, consolidation or combination, determined
as of the date of such merger, consolidation or combination. Any adjustment to
the Conversion Factor shall become effective immediately after the effective
date of such event retroactive to the record date, if any, for such event. If,
however, the General Partner receives a Notice of Redemption after the record
date, if any, but prior to the effective date of such event, the Conversion
Factor shall be determined as if the General Partner had received the Notice of
Redemption immediately prior to the record date for such event. Notwithstanding
the foregoing, no adjustment shall be made to the Conversion Factor if the
number of outstanding Common Units is otherwise adjusted in the same manner and
at the same time as the adjustment to the number of outstanding REIT Shares.

“Conversion Notice” has the meaning set forth in Section 4.05(b) hereof.

“Conversion Right” has the meaning set forth in Section 4.05(a) hereof.





4




“Covered Audit Adjustment” means an adjustment to any partnership-related item
(within the meaning of Section 6241(2)(B) of the Code) to the extent such
adjustment results in an “imputed underpayment” as described in Section 6225(b)
of the Code or any analogous provision of state or local law.

“Defaulting Limited Partner” means a Limited Partner that has failed to pay any
amount owed to the Partnership under a Partnership Loan within 15 days after
demand for payment thereof is made by the Partnership.

“Disregarded Entity” means, with respect to any Person, (i) any “qualified REIT
subsidiary” (within the meaning of Section 856(i)(2) of the Code) of such
Person, (ii) any entity treated as a disregarded entity for federal income tax
purposes with respect to such Person, or (iii) any grantor trust if the sole
owner of the assets of such trust for federal income tax purposes is such
Person.

“Distributable Amount” has the meaning set forth in Section 5.02(e) hereof.

“Economic Capital Account Balances” has the meaning set forth in Section 5.01(g)
hereof.

“Equity Incentive Plan” means any equity incentive or compensation plan
hereafter adopted by the Partnership or Parent REIT.

“Event of Bankruptcy” as to any Person means (i) the filing of a petition for
relief as to such Person as debtor or bankrupt under the U.S. Bankruptcy Code of
1978, as amended, or similar provision of law of any jurisdiction (except if
such petition is contested by such Person and has been dismissed within 90
days); (ii) the insolvency or bankruptcy of such Person as finally determined by
a court proceeding; (iii) the filing by such Person of a petition or application
to accomplish the same or for the appointment of a receiver or a trustee for
such Person or a substantial part of his assets; or (iv) the commencement of any
proceedings relating to such Person as a debtor under any other reorganization,
arrangement, insolvency, adjustment of debt or liquidation law of any
jurisdiction, whether now in existence or hereinafter in effect, either by such
Person or by another, provided that if such proceeding is commenced by another,
such Person indicates his approval of such proceeding, consents thereto or
acquiesces therein, or such proceeding is contested by such Person and has not
been finally dismissed within 90 days.

“Excepted Holder Limit” has the meaning set forth in the Charter.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Forced Conversion” has the meaning set forth in Section 4.05(c) hereof.

“Forced Conversion Notice” has the meaning set forth in Section 4.05(c) hereof.

“General Partner” means Alpine Income Property GP, LLC and its successors and
assigns as a general partner of the Partnership, in each case, that is admitted
from time to time to the Partnership as a general partner pursuant to the Act
and this Agreement and is listed as a general





5




partner on Exhibit A, as such Exhibit A may be amended from time to time, in
such Person’s capacity as a general partner of the Partnership.

“General Partner Loan” means a loan extended by the General Partner to a
Defaulting Limited Partner in the form of a payment on a Partnership Loan by the
General Partner to the Partnership on behalf of the Defaulting Limited Partner.

“General Partnership Interest” means the Partnership Interest held by the
General Partner in its capacity as the general partner of the Partnership, which
Partnership Interest is an interest as a general partner under the Act. The
General Partnership Interest will be a number of Common Units held by the
General Partner equal to 0.1% of all outstanding Partnership Units. All other
Partnership Units owned by the General Partner and any Partnership Units owned
by any Affiliate or Subsidiary of the General Partner shall be considered to
constitute a Limited Partnership Interest.

“Imputed Underpayment Modification” means any modification under Section 6225(c)
of the Code (or any analogous provision of state or local law) to the extent
that such modification is available and would reduce any Partnership Level Taxes
attributable to a Covered Audit Adjustment.

“Indemnified Party” has the meaning set forth in Section 8.05(f) hereof.

“Indemnifying Party” has the meaning set forth in Section 8.05(f) hereof.

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) the General Partner or (B) a director, officer or employee of
Parent REIT, the General Partner or an officer or employee of the General
Partner or the Partnership or any Subsidiary thereof and (ii) such other Persons
(including Affiliates of Parent REIT, the General Partner or the Partnership) as
the General Partner may designate from time to time (whether before or after the
event giving rise to potential liability), in its sole and absolute discretion.

“Independent Director” means a director of Parent REIT who meets the
independence requirements of the NYSE as set forth from time to time.

“IRS” means the United States Internal Revenue Service.

“Junior Shares” has the meaning set forth in the definition of “Additional
Securities.”

“Limited Partner” means any Person named as a Limited Partner on Exhibit A
attached hereto, as it may be amended or restated from time to time, and any
Person who becomes a Substitute Limited Partner or any additional Limited
Partner, in such Person’s capacity as a Limited Partner in the Partnership.

“Limited Partnership Interest” means a Partnership Interest held by a Limited
Partner at any particular time representing a fractional part of the Partnership
Interest of all Limited Partners, and includes any and all benefits to which the
holder of such a Limited Partnership Interest may be entitled as provided in
this Agreement and in the Act, together with the obligations of such Limited
Partner to comply with all the provisions of this Agreement and of the Act.
Limited





6




Partnership Interests may be expressed as a number of Common Units, LTIP Units
or other Partnership Units.

“Liquidating Gains” has the meaning set forth in Section 5.01(g) hereof.

“Liquidating Losses” has the meaning set forth in Section 5.01(g) hereof.

“LTIP Unit” means a Partnership Unit which is designated as an LTIP Unit and
which has the rights, preferences and other privileges designated in
Section 4.04 hereof and elsewhere in this Agreement in respect of holders of
LTIP Units, including both vested LTIP Units and Unvested LTIP Units. The
allocation of LTIP Units among the Partners shall be set forth on Exhibit A as
it may be amended or restated from time to time.

“LTIP Unitholder” means a Partner that holds LTIP Units.

“Loss” has the meaning set forth in Section 5.01(h) hereof.

“Management Agreement” means the Management Agreement entered into as of
November 26, 2019, by and among Parent REIT, the Partnership and Alpine Income
Property Manager, LLC, as such agreement may be amended, modified or
supplemented from time to time.

“Majority in Interest” means Limited Partners holding more than 50% of the
Percentage Interests of the Limited Partners.

“New Securities” has the meaning set forth in the definition of “Additional
Securities”.

“Notice of Redemption” means the Notice of Redemption substantially in the form
attached as Exhibit B hereto.

“NYSE” means the New York Stock Exchange.

“Offer” has the meaning set forth in Section 7.01(c)(ii) hereof.

“Parent REIT” means Alpine Income Property Trust, Inc., a Maryland corporation
and the sole member of Alpine Income Property GP, LLC.

“Partner” means any General Partner or Limited Partner, and “Partners” means the
General Partner and the Limited Partners; provided, however, that for the
purposes of Section 10.05(a) and 5.02(e), the term “Partner” means any current
Partner and any former Partner, provided that a former Partner shall be
considered a Partner only as the context requires in order to effectuate the
provisions of Section 10.05(a) such that each Partner and former Partner bears
the economic burden associated with any Covered Audit Adjustment and/or
Partnership Level Taxes that relate to a taxable year (or portion thereof) in
which such Partner or former Partner, as applicable, was a Partner or was
treated as holding an interest in the Partnership.

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(i). A Partner’s share of Partner Nonrecourse Debt Minimum Gain
shall be determined in accordance with Regulations Section 1.704-2(i)(5).





7




“Partnership” means Alpine Income Property OP, LP, a limited partnership formed
and continued under the Act and pursuant to this Agreement, and any successor
thereto.

“Partnership Interest” means an ownership interest in the Partnership held by a
Partner, and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Partnership Interest may be expressed as a number of Common
Units, LTIP Units or other Partnership Units.

“Partnership Level Taxes” means any federal, state, or local taxes, additions to
tax, penalties, and interest payable by the Partnership as a result of a Tax
Audit under the Partnership Tax Audit Rules.

“Partnership Loan” means a loan from the Partnership to the Partner on the day
the Partnership pays over the excess of the Withheld Amount over the
Distributable Amount to a taxing authority.

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(d). In accordance with Regulations Section 1.704-2(d), the
amount of Partnership Minimum Gain is determined by first computing, for each
Partnership nonrecourse liability, any gain the Partnership would realize if it
disposed of the property subject to that liability for no consideration other
than full satisfaction of the liability, and then aggregating the separately
computed gains. A Partner’s share of Partnership Minimum Gain shall be
determined in accordance with Regulations Section 1.704-2(g)(1).

“Partnership Record Date” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.02 hereof, which
record date shall be the same as the record date established by Parent REIT for
a distribution to its stockholders of some or all of its portion of such
distribution.

“Partnership Representative” has the meaning set forth in Section 10.05(a).

“Partnership Tax Audit Rules” means Sections 6221 through 6241 of the Code, as
amended, together with any final or temporary Treasury Regulations, Revenue
Rulings, and case law interpreting Sections 6221 through 6241 of the Code, as
amended (and any analogous provision of state or local tax law), as in effect
following the enactment of the Bipartisan Budget Act of 2015.

“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder, and includes Common Units, LTIP
Units and any other class or series of Partnership Units that may be established
after the date hereof in accordance with the terms hereof. The number of
Partnership Units outstanding and the Percentage Interests represented by such
Partnership Units are set forth on Exhibit A hereto, as it may be amended or
restated from time to time.

“Partnership Unit Designation” has the meaning set forth in Section 4.02(a)(i)
hereof.





8




“Percentage Interest” means the percentage determined by dividing the number of
Common Units of a Partner by the aggregate number of Common Units of all
Partners, treating LTIP Units, in accordance with Section 4.04(a), as Common
Units for this purpose.

“Person” means any individual, partnership, corporation, limited liability
company, joint venture, trust or other entity.

“Preferred Shares” has the meaning set forth in the definition of “Additional
Securities.”

“Profit” has the meaning set forth in Section 5.01(h) hereof.

“Property” means any property or other investment in which the Partnership,
directly or indirectly, holds an ownership interest.

“Push-Out Election” means the election to apply the alternative method provided
by Section 6226 of the Code (or any analogous provision of state or local tax
law).

“Redeeming Limited Partner” has the meaning set forth in Section 8.04(a) hereof.

“Redemption Amount” means either the Cash Amount or the REIT Shares Amount.

“Redemption Right” has the meaning set forth in Section 8.04(a) hereof.

“Redemption Shares” has the meaning set forth in Section 8.05(a) hereof.

“Regulations” means the Federal Income Tax Regulations issued under the Code, as
amended and as subsequently amended from time to time. Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations.

“REIT” means a real estate investment trust under Sections 856 through 860 of
the Code.

“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence and operation of Parent REIT and any Subsidiaries
thereof (which Subsidiaries shall, for purposes hereof, be included within the
definition of Parent REIT), including taxes, fees and assessments associated
therewith, any and all costs, expenses or fees payable to any director, officer
or employee of Parent REIT, (ii) costs and expenses relating to any public
offering and registration, or private offering, of securities by Parent REIT,
and all statements, reports, fees and expenses incidental thereto, including,
without limitation, underwriting discounts and selling commissions applicable to
any such offering of securities, and any costs and expenses associated with any
claims made by any holders of such securities or any underwriters or placement
agents thereof, (iii) costs and expenses associated with any repurchase of any
securities by Parent REIT, (iv) costs and expenses associated with the
preparation and filing of any periodic or other reports and communications by
Parent REIT under federal, state or local laws or regulations, including filings
with the Commission, (v) costs and expenses associated with compliance by Parent
REIT with laws, rules and regulations promulgated by any regulatory body,
including the Commission and any securities exchange, (vi) costs and expenses
associated with any health, dental, vision, disability, life insurance, 401(k)
plan, incentive plan, bonus plan or other plan providing for





9




compensation or benefits for the employees of Parent REIT, (vii) costs and
expenses incurred by Parent REIT relating to any issuance or redemption of
Partnership Interests and (viii) all other operating, administrative or
financing costs of Parent REIT incurred in the ordinary course of its business
on behalf of or related to the Partnership.

“REIT Payment” has the meaning set forth in Section 12.10 hereof.

“REIT Shares” means shares of common stock, par value $0.001 per share, of
Parent REIT (or Successor Entity, as the case may be).

“REIT Shares Amount” means the number of REIT Shares equal to the product of (X)
the number of Common Units offered for redemption by a Redeeming Limited
Partner, multiplied by (Y) the Conversion Factor as adjusted to and including
the Specified Redemption Date; provided that in the event Parent REIT issues to
all holders of REIT Shares rights, options, warrants or convertible or
exchangeable securities entitling the holders of REIT Shares to subscribe for or
purchase or otherwise acquire additional REIT Shares, or any other securities or
property (collectively, the “Rights”), and such Rights have not expired at the
Specified Redemption Date, then the REIT Shares Amount shall also include such
Rights issuable to a holder of the REIT Shares Amount on the record date fixed
for purposes of determining the holders of REIT Shares entitled to Rights.

“Restriction Notice” has the meaning set forth in Section 8.04(g) hereof.

“Rights” has the meaning set forth in the definition of “REIT Shares Amount”
herein.

“Rule 144” has the meaning set forth in Section 8.05(c) hereof.

“S-3 Eligible Date” has the meaning set forth in Section 8.05(a) hereof.

“Safe Harbor” has the meaning set forth in Section 10.05(d) hereof.

“Safe Harbor Election” has the meaning set forth in Section 10.05(d) hereof.

“Safe Harbor Interests” has the meaning set forth in Section 10.05(d) hereof.

“Securities Act” means the Securities Act of 1933, as amended.

“Stock Ownership Limit” has the meaning set forth in the Charter.

“Specified Redemption Date” means the first business day of the month that is at
least 60 calendar days after the receipt by the General Partner of a Notice of
Redemption.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.





10




“Subsidiary Partnership” means any partnership or limited liability company in
which the General Partner, Parent REIT, the Partnership, or a wholly owned
Subsidiary of the General Partner, Parent REIT or the Partnership owns a
partnership or limited liability company interest.

“Substitute Limited Partner” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.03 hereof.

“Successor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.

“Survivor” has the meaning set forth in Section 7.01(d) hereof.

“Target Balance” has the meaning set forth in Section 5.01(g) hereof.

“Tax Audit” or “Tax Audits” has the meaning set forth in Section 10.05(a).

“Trading Day” means a day on which the principal national securities exchange on
which a security is listed or admitted to trading is open for the transaction of
business or, if a security is not listed or admitted to trading on any national
securities exchange, shall mean any day other than a Saturday, a Sunday or a day
on which banking institutions in the State of New York are authorized or
obligated by law or executive order to close.

“Transaction” has the meaning set forth in Section 7.01(c) hereof.

“Transfer” has the meaning set forth in Section 9.02(a) hereof.

“TRS” means a taxable REIT subsidiary (as defined in Section 856(l) of the Code)
of the General Partner.

“Unvested LTIP Units” has the meaning set forth in Section 4.04(c) hereof.

“Value” means, with respect to any security, the average of the daily market
prices of such security for the ten consecutive Trading Days immediately
preceding the date of such valuation. The market price for each such Trading Day
shall be: (i) if the security is listed or admitted to trading on the NYSE or
any other national securities exchange, the last reported sale price, regular
way, on such day, or if no such sale takes place on such day, the average of the
closing bid and asked prices, regular way, on such day, (ii) if the security is
not listed or admitted to trading on the NYSE or any other national securities
exchange, the last reported sale price on such day or, if no sale takes place on
such day, the average of the closing bid and asked prices on such day, as
reported by a reliable quotation source designated by Parent REIT, or (iii) if
the security is not listed or admitted to trading on the NYSE or any national
securities exchange and no such last reported sale price or closing bid and
asked prices are available, the average of the reported high bid and low asked
prices on such day, as reported by a reliable quotation source designated by
Parent REIT, or if there shall be no bid and asked prices on such day, the
average of the high bid and low asked prices, as so reported, on the most recent
day (not more than ten days prior to the date in question) for which prices have
been so reported; provided that if there are no bid and asked prices reported
during the ten days prior to the date in question, the value of the security
shall be determined by the Board of Directors acting in good faith on the basis
of such quotations and other





11




information as it considers, in its reasonable judgment, appropriate. In the
event the security includes any additional rights (including any Rights), then
the value of such rights shall be determined by the Board of Directors acting in
good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate.

“Vested LTIP Units” has the meaning set forth in Section 4.04(c) hereof.

“Vesting Agreement” means each or any, as the context implies, agreement or
instrument, other than this Agreement, entered into by an LTIP Unitholder upon
acceptance of an award of LTIP Units under an Equity Incentive Plan.

“Withheld Amount” means any amount required to be withheld by the Partnership to
pay over to any taxing authority as a result of any allocation or distribution
of income to a Partner.

ARTICLE II

FORMATION OF PARTNERSHIP

2.01     Formation of the Partnership. The Partnership was formed as a limited
partnership pursuant to the provisions of the Act and is continued upon the
terms and conditions set forth in this Agreement. Except as expressly provided
herein to the contrary, the rights and obligations of the Partners and
administration and termination of the Partnership shall be governed by the Act.
The Partnership Interest of each Partner shall be personal property for all
purposes.

2.02     Name. The name of the Partnership shall be “Alpine Income Property OP,
LP” and the Partnership’s business may be conducted under any other name or
names deemed advisable by the General Partner, including the name of the General
Partner or any Affiliate thereof. The words “Limited Partnership,” “LP,” “L.P.”
or “Ltd.” or similar words or letters shall be included in the Partnership’s
name where necessary for the purposes of complying with the laws of any
jurisdiction that so requires. The General Partner in its sole and absolute
discretion may change the name of the Partnership at any time and from time to
time and shall notify the Partners of such change in the next regular
communication to the Partners; provided that failure to so notify the Partners
shall not invalidate such change or the authority granted hereunder.

2.03     Registered Office and Agent; Principal Office. The registered office of
the Partnership in the State of Delaware is located at 9 E. Lookerman Street,
Suite 311, Dover, Delaware 19901,  and the registered agent for service of
process on the Partnership in the State of Delaware at such registered office is
Registered Agent Solutions, Inc., a Delaware corporation. The principal office
of the Partnership is located at 1140 N. Williamson Boulevard, Suite 140,
Daytona Beach, Florida 32114, or such other place as the General Partner may
from time to time designate. Upon such a change of the principal office of the
Partnership, the General Partner shall notify the Partners of such change in the
next regular communication to the Partners; provided that failure to so notify
the Partners shall not invalidate such change or the authority granted
hereunder. The Partnership may maintain offices at such other place or places
within or outside the State of Delaware as the General Partner deems necessary
or desirable.





12




2.04     Term and Dissolution.

(a)        The term of the Partnership shall continue in full force and effect
until dissolved upon the first to occur of any of the following events:

(i)         the occurrence of an Event of Bankruptcy as to a General Partner or
the dissolution, death, removal or withdrawal of a General Partner unless the
business of the Partnership is continued pursuant to Section 7.03(b) hereof;
provided that if a General Partner is on the date of such occurrence a
partnership, the dissolution of such General Partner as a result of the
dissolution, death, withdrawal, removal or Event of Bankruptcy of a partner in
such partnership shall not be an event of dissolution of the Partnership if the
business of such General Partner is continued by the remaining partner or
partners, either alone or with additional partners, and such General Partner and
such partners comply with any other applicable requirements of this Agreement;

(ii)       the passage of 90 days after the sale or other disposition of all or
substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such installment
obligations are paid in full);

(iii)      the redemption of all Limited Partnership Interests (other than any
Limited Partnership Interests held by the General Partner), unless the General
Partner determines to continue the term of the Partnership by the admission of
one or more additional Limited Partners; or

(iv)       the dissolution of the Partnership upon election by the General
Partner.

(b)        Upon dissolution of the Partnership (unless the business of the
Partnership is continued pursuant to Section 7.03(b) hereof), the General
Partner (or its trustee, receiver, successor or legal representative) shall
amend or cancel the Certificate of Limited Partnership and liquidate the
Partnership’s assets and apply and distribute the proceeds thereof in accordance
with Section 5.06 hereof. Notwithstanding the foregoing, the liquidating General
Partner may either (i) defer liquidation of, or withhold from distribution for a
reasonable time, any assets of the Partnership (including those necessary to
satisfy the Partnership’s debts and obligations), or (ii) distribute the assets
to the Partners in kind.

2.05     Filing of Certificate and Perfection of Limited Partnership. The
General Partner shall execute, acknowledge, record and file at the expense of
the Partnership a Certificate and any and all amendments thereto and all
requisite fictitious name statements and notices in such places and
jurisdictions as may be necessary to cause the Partnership to be treated as a
limited partnership under, and otherwise to comply with, the laws of each state
or other jurisdiction in which the Partnership conducts business.

2.06     Certificates Describing Partnership Units. At the request of a Limited
Partner, the General Partner, at its option, may issue a certificate summarizing
the terms of such Limited Partner’s interest in the Partnership, including the
class or series and number of Partnership Units





13




owned and the Percentage Interest represented by such Partnership Units as of
the date of such certificate. Any such certificate (i) shall be in form and
substance as determined by the General Partner, (ii) shall not be negotiable and
(iii) shall bear a legend to the following effect:

THIS CERTIFICATE IS NOT NEGOTIABLE. THE PARTNERSHIP UNITS REPRESENTED BY THIS
CERTIFICATE ARE GOVERNED BY AND TRANSFERABLE ONLY IN ACCORDANCE WITH (A) THE
PROVISIONS OF THE AGREEMENT OF LIMITED PARTNERSHIP OF ALPINE INCOME PROPERTY OP,
LP, AS AMENDED, SUPPLEMENTED OR RESTATED FROM TIME TO TIME, AND (B) ANY
APPLICABLE FEDERAL OR STATE SECURITIES OR BLUE SKY LAWS.

ARTICLE III

BUSINESS OF THE PARTNERSHIP

The purpose and nature of the business to be conducted by the Partnership is (i)
to conduct any business, enterprise or activity that may be lawfully conducted
by a limited partnership organized pursuant to the Act, provided that such
business shall be limited to and conducted in such a manner as to permit Parent
REIT at all times to qualify as a REIT, unless Parent REIT otherwise shall have
ceased to, or the Board of Directors determines, pursuant to Section 5.7 of the
Charter, that Parent REIT shall no longer qualify as a REIT, (ii) to enter into
any partnership, joint venture, business or statutory trust arrangement or other
similar arrangement to engage in any of the foregoing or the ownership of
interests in any entity engaged in any of the foregoing and (iii) to do anything
necessary or incidental to the foregoing. The Partnership may not, without the
General Partner’s specific consent, which it may give or withhold in its sole
and absolute discretion, take or refrain from taking, any action that, in its
judgment, in its sole and absolute discretion could (i) adversely affect Parent
REIT’s ability to continue to qualify as a REIT, (ii) subject Parent REIT to any
taxes under Sections 857 or 4981 of the Code or any other related or successor
provision under the Code or (iii) violate any law or regulation of any
governmental body or agency having jurisdiction over Parent REIT, its securities
or the Partnership. In connection with the foregoing, and without limiting
Parent REIT’s right in its sole and absolute discretion to cease qualifying as a
REIT, the Partners acknowledge that Parent REIT intends to elect REIT status and
the avoidance of income and excise taxes on Parent REIT inures to the benefit of
all the Partners and not solely to Parent REIT or its Affiliates.
Notwithstanding the foregoing, the Limited Partners agree that Parent REIT may
terminate or revoke its status as a REIT under the Code at any time. Parent REIT
shall also be empowered to do any and all acts and things necessary or prudent
to ensure that the Partnership will not be classified as a “publicly traded
partnership” taxable as a corporation for purposes of Section 7704 of the Code.

ARTICLE IV

CAPITAL CONTRIBUTIONS AND ACCOUNTS

4.01     Capital Contributions. The General Partner and each Limited Partner has
made or is deemed to have made a capital contribution to the Partnership in
exchange for the Partnership Units set forth opposite such Partner’s name on
Exhibit A hereto, as it may be amended or restated from time to time by the
General Partner to the extent necessary to reflect accurately sales,





14




exchanges or other Transfers, redemptions, Capital Contributions, the issuance
of additional Partnership Units or similar events having an effect on a
Partner’s ownership of Partnership Units.

4.02     Additional Capital Contributions and Issuances of Additional
Partnership Units. Except as provided in this Section 4.02 or in Section 4.03
hereof, the Partners shall have no right or obligation to make any additional
Capital Contributions or loans to the Partnership. The General Partner may
contribute additional capital to the Partnership, from time to time, and receive
additional Partnership Interests, in the form of Partnership Units, in respect
thereof, in the manner contemplated in this Section 4.02.

(a)        Issuances of Additional Partnership Units.

(i)         General. As of the effective date of this Agreement, the Partnership
shall have two classes of Partnership Units, entitled “Common Units” and “LTIP
Units.” The General Partner is hereby authorized to cause the Partnership to
issue such additional Partnership Interests, in the form of Partnership Units,
for any Partnership purpose at any time or from time to time to the Partners
(including the General Partner) or to other Persons for such consideration and
on such terms and conditions as shall be established by the General Partner in
its sole and absolute discretion, all without the approval of any Limited
Partners. The General Partner’s determination that consideration is adequate
shall be conclusive insofar as the adequacy of consideration relates to whether
the Partnership Units are validly issued and fully paid. Any additional
Partnership Units issued thereby may be issued in one or more classes, or one or
more series of any of such classes, with such designations, preferences and
relative, participating, optional or other special rights, powers and duties,
including rights, powers and duties senior to the then-outstanding Partnership
Units held by the Limited Partners, all as shall be determined by the General
Partner in its sole and absolute discretion and without the approval of any
Limited Partner, subject to Delaware law that cannot be preempted by the terms
hereof and, except with respect to LTIP Units, as set forth in a written
document hereafter attached to and made an exhibit to this Agreement (each, a
“Partnership Unit Designation”), which document shall include, without
limitation, (i) the allocations of items of Partnership income, gain, loss,
deduction and credit to each such class or series of Partnership Units; (ii) the
right of each such class or series of Partnership Units to share in Partnership
distributions; and (iii) the rights of each such class or series of Partnership
Units upon dissolution and liquidation of the Partnership; provided that no
additional Partnership Units shall be issued to the General Partner or Parent
REIT (or any direct or indirect wholly owned Subsidiary of the General Partner
or Parent REIT) unless:

(1)        (A) the additional Partnership Units are issued in connection with an
issuance of REIT Shares or other capital stock of, or other interests in, Parent
REIT, which REIT Shares, capital stock or other interests have designations,
preferences and other rights, all such that the economic interests are
substantially similar to the designations, preferences and other rights of the
additional Partnership Units issued to the General Partner or Parent REIT (or
any direct or indirect wholly owned Subsidiary of the General Partner) by the
Partnership in accordance with this Section 4.02 and (B) the General Partner or
Parent REIT (or any direct or indirect wholly owned Subsidiary of the General
Partner or Parent





15




REIT) shall make a Capital Contribution to the Partnership in an amount equal to
the cash consideration received by Parent REIT from the issuance of such REIT
Shares, capital stock or other interests in Parent REIT;

(2)        the additional Partnership Units are issued in connection with an
issuance of REIT Shares or other capital stock of, or other interests in, Parent
REIT pursuant to a taxable share dividend declared by Parent REIT, which REIT
Shares, capital stock or interests have designations, preferences and other
rights, all such that the economic interests are substantially similar to the
designations, preferences and other rights of the additional Partnership Units
issued to the General Partner or Parent REIT (or any direct or indirect wholly
owned Subsidiary of the General Partner or Parent REIT) by the Partnership in
accordance with this Section 4.02, provided that (A) if Parent REIT allows the
holders of its REIT Shares to elect whether to receive such dividend in REIT
Shares or other capital stock of, or other interests in Parent REIT or cash, the
Partnership will give the Limited Partners (excluding the General Partner,
Parent REIT or any direct or indirect Subsidiary of the General Partner or
Parent REIT) the same ability to elect to receive (I) Partnership Units or cash
or, (II) at the election of, Parent REIT, REIT Shares, capital stock or other
interests in, Parent REIT or cash, and (B) if the Partnership issues additional
Partnership Units pursuant to this Section 4.02(a)(i)(2), then an amount of
income equal to the value of the Partnership Units received will be allocated to
those holders of Common Units that elect to receive additional Partnership
Units;

(3)        the additional Partnership Units are issued in exchange for property
owned by the General Partner or Parent REIT (or any direct or indirect wholly
owned Subsidiary of the General Partner or Parent REIT) with a fair market
value, as determined by the General Partner, in good faith, equal to the value
of the Partnership Units; or

(4)        the additional Partnership Units are issued to all Partners in
proportion to their respective Percentage Interests.

Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the best interests of the Partnership. Upon the issuance of any additional
Partnership Units, the General Partner shall amend Exhibit A as appropriate to
reflect such issuance.

(ii)       Upon Issuance of Additional Securities. Parent REIT shall not issue
any Additional Securities (other than REIT Shares issued in connection with an
exchange pursuant to Section 8.04 hereof or REIT Shares or other capital stock
of or other interests in Parent REIT issued in connection with a taxable stock
dividend as described in Section 4.02(a)(i)(2) hereof) or any transaction that
would cause an adjustment to the Conversion Factor or Rights other than to all
holders of REIT Shares, Preferred Shares, Junior Shares or New Securities, as
the case may be, unless (A) the General Partner shall cause the Partnership to
issue to the General Partner or Parent REIT (or any direct or





16




indirect wholly owned Subsidiary of the General Partner or Parent REIT)
Partnership Units or Rights having designations, preferences and other rights,
all such that the economic interests are substantially similar to those of the
Additional Securities, and (B) Parent REIT (or any direct or indirect wholly
owned Subsidiary of Parent REIT) contributes the proceeds from the issuance of
such Additional Securities and from any exercise of Rights contained in such
Additional Securities to the Partnership; provided that Parent REIT is allowed
to issue Additional Securities in connection with an acquisition of Property to
be held directly by Parent REIT, but if and only if, such direct acquisition and
issuance of Additional Securities have been approved by a majority of the
Independent Directors. Without limiting the foregoing, Parent REIT is expressly
authorized to issue Additional Securities for less than fair market value, and
the General Partner is authorized to cause the Partnership to issue to the
General Partner or Parent REIT (or any direct or indirect wholly owned
Subsidiary of the General Partner) corresponding Partnership Units, so long as
(x) the General Partner concludes in good faith that such issuance is in the
best interests of Parent REIT and the Partnership and (y) Parent REIT (or any
direct or indirect wholly owned Subsidiary of the Parent REIT) contributes all
proceeds from such issuance to the Partnership, including without limitation,
the issuance of REIT Shares and corresponding Partnership Units pursuant to a
stock purchase plan providing for purchases of REIT Shares at a discount from
fair market value or pursuant to stock awards, including stock options that have
an exercise price that is less than the fair market value of the REIT Shares,
either at the time of issuance or at the time of exercise, and restricted or
other stock awards approved by the Board of Directors. For example, in the event
Parent REIT issues REIT Shares for a cash purchase price and Parent REIT (or any
direct or indirect wholly owned Subsidiary of Parent REIT) contributes all of
the proceeds of such issuance to the Partnership as required hereunder, the
General Partner or Parent REIT (or any direct or indirect wholly owned
Subsidiary of Parent REIT) shall be issued a number of additional Partnership
Units equal to the product of (A) the number of such REIT Shares issued by
Parent REIT, the proceeds of which were so contributed, multiplied by (B) a
fraction, the numerator of which is 100%, and the denominator of which is the
Conversion Factor in effect on the date of such contribution.

(b)        Certain Contributions of Proceeds of Issuance of REIT Shares. In
connection with any and all issuances of REIT Shares, Parent REIT (or any direct
or indirect wholly owned Subsidiary of Parent REIT) shall make Capital
Contributions to the Partnership of the proceeds therefrom (if any), provided
that if the proceeds actually received and contributed by Parent REIT (or any
direct or indirect wholly owned Subsidiary of Parent REIT) are less than the
gross proceeds of such issuance as a result of any underwriter’s discount,
commissions, placement fees or other expenses paid or incurred in connection
with such issuance, then Parent REIT (or any direct or indirect wholly owned
Subsidiary of Parent REIT) shall be deemed to have made a Capital Contribution
to the Partnership in the amount equal to the sum of the net proceeds of such
issuance plus the amount of such underwriter’s discount, commissions, placement
fees or other expenses paid by Parent REIT, and the Partnership shall be deemed
simultaneously to have reimbursed such discount, commissions, placement fees and
expenses as an Administrative Expense for the benefit of the Partnership for
purposes of Section 6.05(b) hereof.

(c)        Repurchases of Parent REIT Securities. If Parent REIT shall
repurchase shares of any class or series of its capital stock, the purchase
price thereof and all costs incurred in





17




connection with such repurchase shall be reimbursed to Parent REIT by the
Partnership pursuant to Section 6.05 hereof and Parent REIT shall cause the
Partnership to redeem an equivalent number of Partnership Units of the
appropriate class or series held by Parent REIT (or any direct or indirect
wholly-owned Subsidiary of Parent REIT) (which, in the case of REIT Shares,
shall be a number equal to the quotient of the number of such REIT Shares
divided by the Conversion Factor).

4.03     Additional Funding. If the General Partner determines that it is in the
best interests of the Partnership to provide for additional Partnership funds
(“Additional Funds”) for any Partnership purpose, the General Partner may (i)
cause the Partnership to obtain such funds from outside borrowings, or (ii)
elect to have the General Partner or any of its Affiliates provide such
Additional Funds to the Partnership through loans or otherwise.

4.04     LTIP Units.

(a)        Issuance of LTIP Units. Notwithstanding anything contained herein to
the contrary, the General Partner may from time to time issue LTIP Units to
Persons who provide services to or for the benefit of the Partnership or the
General Partner or Parent REIT for such consideration as the General Partner may
determine to be appropriate, and admit such Persons as Limited Partners. Subject
to the following provisions of this Section 4.04 and the special provisions of
Sections 4.05 and 5.01(g) hereof, LTIP Units shall be treated as Common Units,
with all of the rights, privileges and obligations attendant thereto. For
purposes of computing the Partners’ Percentage Interests, holders of LTIP Units
shall be treated as Common Unit holders and LTIP Units shall be treated as
Common Units. In particular, the Partnership shall maintain at all times a
one-to-one correspondence between LTIP Units and Common Units for conversion,
distribution and other purposes, including, without limitation, complying with
the following procedures:

(i)         If an Adjustment Event (as defined below) occurs, then the General
Partner shall make a corresponding adjustment to the LTIP Units to maintain a
one-for-one conversion and economic equivalence ratio between Common Units and
LTIP Units. The following shall be “Adjustment Events”: (A) the Partnership
makes a distribution on all outstanding Common Units in the form of Partnership
Units, (B) the Partnership subdivides the outstanding Common Units into a
greater number of units or combines the outstanding Common Units into a smaller
number of units, or (C) the Partnership issues any Partnership Units in exchange
for its outstanding Common Units by way of a reclassification or
recapitalization of its Common Units. If more than one Adjustment Event occurs,
the adjustment to the LTIP Units need be made only once using a single formula
that takes into account each and every Adjustment Event as if all Adjustment
Events occurred simultaneously. For the avoidance of doubt, the following shall
not be Adjustment Events: (x) the issuance of Partnership Units in a financing,
reorganization, acquisition or other similar business Common Unit Transaction,
(y) the issuance of Partnership Units pursuant to any employee benefit or
compensation plan or distribution reinvestment plan or (z) the issuance of any
Partnership Units to the General Partner or Parent REIT (or any direct or
indirect wholly-owned Subsidiary of Parent REIT) in respect of a capital
contribution to the Partnership of proceeds from the sale of Additional
Securities by Parent REIT. If the Partnership takes an action affecting the
Common Units other than actions specifically described above as “Adjustment
Events” and in the opinion of the General Partner such





18




action would require an adjustment to the LTIP Units to maintain the one-to-one
correspondence described above, the General Partner shall have the right to make
such adjustment to the LTIP Units, to the extent permitted by law and by any
Equity Incentive Plan and Vesting Agreement, in such manner and at such time as
the General Partner, in its sole discretion, may determine to be appropriate
under the circumstances. If an adjustment is made to the LTIP Units, as herein
provided, the Partnership shall promptly file in the books and records of the
Partnership an officer’s certificate setting forth such adjustment and a brief
statement of the facts requiring such adjustment, which certificate shall be
conclusive evidence of the correctness of such adjustment absent manifest error.
Promptly after filing of such certificate, the Partnership shall deliver a
notice to each LTIP Unitholder setting forth the adjustment to his or her LTIP
Units and the effective date of such adjustment; provided that the failure to
deliver such notice shall not invalidate the adjustment or the authority granted
hereunder, and

(ii)       The LTIP Unitholders shall, when, as and if authorized and declared
by the General Partner out of assets legally available for that purpose, be
entitled to receive distributions in an amount per LTIP Unit equal to the
distributions per Common Unit (the “Common Partnership Unit Distribution”), paid
to holders of Common Units on such Partnership Record Date established by the
General Partner with respect to such distribution, provided, however, that until
the Economic Capital Account Balance of the LTIP Units is equal to the Target
Balance, the LTIP Units shall be entitled to distributions attributable to the
sale or other disposition of an asset of the Partnership only to the extent of
any appreciation in value of such asset subsequent to the award date of such
LTIP Unit, as determined by the Partnership. So long as any LTIP Units are
outstanding, no distributions (whether in cash or in kind) shall be authorized,
declared or paid on Common Units, unless equal distributions have been or
contemporaneously are authorized, declared and paid on the LTIP Units; provided
that the distributions of assets on liquidation, dissolution or winding up shall
be made solely in accordance with the Partners’ positive Capital Account
balances as provided in Section 5.06(a) hereof.

(b)        Priority. Subject to the provisions of this Section 4.04, the special
provisions of Section 4.05 and Section 5.01(g) hereof and any Vesting Agreement,
the LTIP Units shall rank pari passu with the Common Units as to the payment of
regular and special periodic or other distributions; provided that distributions
of assets on liquidation, dissolution or winding up shall be made solely in
accordance with the Partners’ positive Capital Account balances as provided in
Section 5.06(a). As to the payment of distributions and as to distribution of
assets upon liquidation, dissolution or winding up, any class or series of
Partnership Units which by its terms specifies that it shall rank junior to, on
a parity with, or senior to the Common Units shall also rank junior to, or pari
passu with, or senior to, as the case may be, the LTIP Units; provided that
distributions of assets on liquidation, dissolution or winding up shall be made
solely in accordance with the Partners’ positive Capital Account balances as
provided in Section 5.06(a). Subject to the terms of any Vesting Agreement, an
LTIP Unitholder shall be entitled to transfer his or her LTIP Units to the same
extent, and subject to the same restrictions as holders of Common Units are
entitled to transfer their Common Units pursuant to Article IX.





19




(c)        Special Provisions. LTIP Units shall be subject to the following
special provisions:

(i)         Vesting Agreements. LTIP Units may, in the sole discretion of the
General Partner, be issued subject to vesting, forfeiture and additional
restrictions on transfer pursuant to the terms of a Vesting Agreement. The terms
of any Vesting Agreement may be modified by the General Partner from time to
time in its sole discretion, subject to any restrictions on amendment imposed by
the relevant Vesting Agreement or by the Equity Incentive Plan, if applicable.
LTIP Units that have vested under the terms of a Vesting Agreement are referred
to as “Vested LTIP Units”; all other LTIP Units shall be treated as “Unvested
LTIP Units.” Upon grant, the grantee of any LTIP Unit shall be treated as a
Partner for all purposes. The Partners acknowledge that the liquidation value of
each LTIP Unit shall be zero upon grant, the amount equal to the zero Capital
Account balance of such LTIP Unit upon grant, for all purposes (including
Section 10.05(d)).

(ii)       Forfeiture. Unless otherwise specified in the Vesting Agreement or in
any applicable compensatory plan, program or arrangement pursuant to which LTIP
Units are issued, upon the occurrence of any event specified in a Vesting
Agreement, plan, program or arrangement as resulting in either the right of the
Partnership or the General Partner to repurchase LTIP Units at a specified
purchase price or some other forfeiture of any LTIP Units, then if the
Partnership or the General Partner exercises such right to repurchase or
forfeiture or upon the occurrence of the event causing forfeiture in accordance
with the applicable Vesting Agreement, plan, program or arrangement, the
relevant LTIP Units shall immediately, and without any further action, be
treated as cancelled and no longer outstanding for any purpose. Unless otherwise
specified in the Vesting Agreement, plan, program or arrangement, no
consideration or other payment shall be due with respect to any LTIP Units that
have been forfeited, other than any distributions declared with respect to a
Partnership Record Date prior to the effective date of the forfeiture. In
connection with any repurchase or forfeiture of LTIP Units, the balance of the
portion of the Capital Account of the LTIP Unitholder that is attributable to
all of such LTIP Unitholder’s LTIP Units shall be reduced by the amount, if any,
by which it exceeds the Target Balance contemplated by Section 5.01(g),
calculated with respect to the LTIP Unitholder’s remaining LTIP Units, if any.

(iii)      Allocations. LTIP Unitholders shall be entitled to certain special
allocations of gain under Section 5.01(g) hereof.

(iv)       Redemption. The Redemption Right provided to Limited Partners under
Section 8.04 hereof shall not apply with respect to LTIP Units unless and until
they are converted to Common Units as provided in clause (v) below and
Section 4.05 hereof.

(v)        Conversion to Common Units. Vested LTIP Units are eligible to be
converted into Common Units in accordance with Section 4.05 hereof.

(vi)       Tax Treatment.  The Partners intend that the LTIP Units shall be
classified as “profits interests” within the meaning of IRS Revenue Procedure
93-27, 1993-2 C.B. 343 (June 9, 1993), as clarified by IRS Revenue Procedure
2001-43, 2001-2 C.B.





20




191 (August 3, 2001), and the provisions of this Agreement shall be interpreted
in a manner consistent with this intent.

(d)        Voting. LTIP Unitholders shall (a) have the same voting rights as the
holders of Common Units, with all Vested LTIP Units and Unvested LTIP Units
voting as a single class with the Common Units and having one vote per LTIP
Unit; and (b) have the additional voting rights that are expressly set forth
below. So long as any LTIP Units remain outstanding, the Partnership shall not,
without the affirmative vote of the holders of a majority of the LTIP Units
(Vested LTIP Units and Unvested LTIP Units) outstanding at the time, given in
person or by proxy, either in writing or at a meeting (voting separately as a
class), amend, alter or repeal, whether by merger, consolidation or otherwise,
the provisions of this Agreement applicable to LTIP Units so as to materially
and adversely affect (as determined in good faith by the General Partner) any
right, privilege or voting power of the LTIP Units or the LTIP Unitholders as
such, unless such amendment, alteration, or repeal affects equally, ratably and
proportionately the rights, privileges and voting powers of the holders of
Common Units; but subject, in any event, to the following provisions:

(i)         With respect to any Common Unit Transaction, so long as the LTIP
Units are treated in accordance with Section 4.05(f) hereof, the consummation of
such Common Unit Transaction shall not be deemed to materially and adversely
affect such rights, preferences, privileges or voting powers of the LTIP Units
or the LTIP Unitholders as such; and

(ii)       Any creation or issuance of any Partnership Units or of any class or
series of Partnership Interest including without limitation additional Common
Units or LTIP Units, whether ranking senior to, junior to, or on a parity with
the LTIP Units with respect to distributions and the distribution of assets upon
liquidation, dissolution or winding up, shall not be deemed to materially and
adversely affect such rights, preferences, privileges or voting powers of the
LTIP Units or the LTIP Unitholders as such.

The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Common
Units.

4.05     Conversion of LTIP Units.

(a)        Subject to the provisions of this Section 4.05, an LTIP Unitholder
shall have the right (the “Conversion Right”), at such holder’s option, at any
time to convert all or a portion of such holder’s Vested LTIP Units into Common
Units; provided that a holder may not exercise the Conversion Right for less
than 1,000 Vested LTIP Units or, if such holder holds less than 1,000 Vested
LTIP Units, all of the Vested LTIP Units held by such holder. LTIP Unitholders
shall not have the right to convert Unvested LTIP Units into Common Units until
they become Vested LTIP Units; provided that when an LTIP Unitholder is notified
of the expected occurrence of an event that will cause such LTIP Unitholder’s
Unvested LTIP Units to become Vested LTIP Units, such LTIP Unitholder may give
the Partnership a Conversion Notice conditioned upon and effective as of the
time of vesting and such Conversion Notice, unless subsequently revoked by the
LTIP Unitholder, shall be accepted by the Partnership subject to such condition.
The General Partner





21




shall have the right at any time to cause a conversion of Vested LTIP Units into
Common Units. In all cases, the conversion of any LTIP Units into Common Units
shall be subject to the conditions and procedures set forth in this
Section 4.05.

(b)        A holder of Vested LTIP Units may convert such LTIP Units into an
equal number of fully paid and non-assessable Common Units, giving effect to all
adjustments (if any) made pursuant to Section 4.04 hereof. Notwithstanding the
foregoing, in no event may a holder of Vested LTIP Units convert a number of
Vested LTIP Units that exceeds (x) the Economic Capital Account Balance of such
Limited Partner, to the extent attributable to its ownership of LTIP Units,
divided by (y) the Common Unit Economic Balance, in each case as determined as
of the effective date of conversion (the “Capital Account Limitation”).

In order to exercise the Conversion Right, an LTIP Unitholder shall deliver a
notice (a “Conversion Notice”) in the form attached as Exhibit D hereto to the
Partnership (with a copy to the General Partner) not less than ten nor more than
60 days prior to a date (the “Conversion Date”) specified in such Conversion
Notice; provided that if the General Partner has not given to the LTIP
Unitholders notice of a proposed or upcoming Common Unit Transaction at least 30
days prior to the effective date of such Common Unit Transaction, then LTIP
Unitholders shall have the right to deliver a Conversion Notice until the
earlier of (x) the tenth day after such notice from the General Partner of a
Common Unit Transaction or (y) the third Trading Day immediately preceding the
effective date of such Common Unit Transaction. A Conversion Notice shall be
provided in the manner provided in Section 12.01 hereof. Each LTIP Unitholder
covenants and agrees with the Partnership that all Vested LTIP Units to be
converted pursuant to this Section 4.05(b) shall be free and clear of all liens,
claims and encumbrances. Notwithstanding anything herein to the contrary, a
holder of LTIP Units may deliver a Notice of Redemption pursuant to
Section 8.04(a) hereof relating to those Common Units that will be issued to
such holder upon conversion of such LTIP Units into Common Units in advance of
the Conversion Date; provided that the redemption of such Common Units by the
Partnership shall in no event take place until after the Conversion Date. For
clarity, it is noted that the objective of this paragraph is to put an LTIP
Unitholder in a position where, if such holder so wishes, the Common Units into
which such holder’s Vested LTIP Units will be converted can be tendered to the
Partnership for redemption simultaneously with such conversion, with the further
consequence that, if Parent REIT elects to assume the Partnership’s redemption
obligation with respect to such Common Units under Section 8.04(b) hereof by
delivering to such holder the REIT Shares Amount, then such holder can have the
REIT Shares Amount issued to such holder simultaneously with the conversion of
such holder’s Vested LTIP Units into Common Units. The General Partner and LTIP
Unitholder shall reasonably cooperate with each other to coordinate the timing
of the events described in the foregoing sentence.

(c)        The Partnership, at any time at the election of the General Partner,
may cause any number of Vested LTIP Units held by an LTIP Unitholder to be
converted (a “Forced Conversion”) into an equal number of Common Units, giving
effect to all adjustments (if any) made pursuant to Section 4.04 hereof;
provided that the Partnership may not cause Forced Conversion of any LTIP Units
that would not at the time be eligible for conversion at the option of such LTIP
Unitholder pursuant to Section 4.05(b) hereof. In order to exercise its right of
Forced Conversion, the Partnership shall deliver a notice (a “Forced Conversion
Notice”) in the form attached as Exhibit E hereto to the applicable LTIP
Unitholder not less than ten nor more than 60





22




days prior to the Conversion Date specified in such Forced Conversion Notice. A
Forced Conversion Notice shall be provided in the manner provided in
Section 12.01 hereof and shall be revocable by the General Partner at any time
prior to the Forced Conversion.

(d)        A conversion of Vested LTIP Units for which the holder thereof has
given a Conversion Notice or the Partnership has given a Forced Conversion
Notice shall occur automatically after the close of business on the applicable
Conversion Date without any action on the part of such LTIP Unitholder, as of
which time such LTIP Unitholder shall be credited on the books and records of
the Partnership with the issuance as of the opening of business on the next day
of the number of Common Units issuable upon such conversion. After the
conversion of LTIP Units as aforesaid, the Partnership shall deliver to such
LTIP Unitholder, upon his or her written request, a certificate of the General
Partner certifying the number of Common Units and remaining LTIP Units, if any,
held by such person immediately after such conversion. The Assignee of any
Limited Partner pursuant to Article IX hereof may exercise the rights of such
Limited Partner pursuant to this Section 4.05 and such Limited Partner shall be
bound by the exercise of such rights by the Assignee.

(e)        For purposes of making future allocations under Section 5.01(g)
hereof and applying the Capital Account Limitation, the portion of the Economic
Capital Account Balance of the applicable LTIP Unitholder that is treated as
attributable to his or her LTIP Units shall be reduced, as of the date of
conversion, by the product of the number of LTIP Units converted and the Common
Unit Economic Balance.

(f)        If the Partnership, the General Partner or Parent REIT shall be a
party to any Common Unit Transaction (including without limitation a merger,
consolidation, unit exchange, self tender offer for all or substantially all
Common Units or other business combination or reorganization, or sale of all or
substantially all of the Partnership’s assets, but excluding any Common Unit
Transaction which constitutes an Adjustment Event) in each case as a result of
which Common Units shall be exchanged for or converted into the right, or the
holders of Common Units shall otherwise be entitled, to receive cash, securities
or other property or any combination thereof (each of the foregoing being
referred to herein as a “Common Unit Transaction”), then the General Partner
shall, subject to the terms of any applicable Equity Incentive Plan or Vesting
Agreement, exercise immediately prior to the Common Unit Transaction its right
to cause a Forced Conversion with respect to the maximum number of LTIP Units
then eligible for conversion, taking into account any allocations that occur in
connection with the Common Unit Transaction or that would occur in connection
with the Common Unit Transaction if the assets of the Partnership were sold at
the Common Unit Transaction price or, if applicable, at a value determined by
the General Partner in good faith using the value attributed to the Partnership
Units in the context of the Common Unit Transaction (in which case the
Conversion Date shall be the effective date of the Common Unit Transaction).

In anticipation of such Forced Conversion and the consummation of the Common
Unit Transaction, the Partnership shall use commercially reasonable efforts to
cause each LTIP Unitholder to be afforded the right to receive in connection
with such Common Unit Transaction in consideration for the Common Units into
which such LTIP Unitholder’s LTIP Units will be converted the same kind and
amount of cash, securities and other property (or any combination thereof)
receivable upon the consummation of such Common Unit Transaction by a holder of
the





23




same number of Common Units, assuming such holder of Common Units is not a
Person with which the Partnership consolidated or into which the Partnership
merged or which merged into the Partnership or to which such sale or transfer
was made, as the case may be (a “Constituent Person”), or an affiliate of a
Constituent Person. In the event that holders of Common Units have the
opportunity to elect the form or type of consideration to be received upon
consummation of the Common Unit Transaction, prior to such Common Unit
Transaction, the General Partner shall give prompt written notice to each LTIP
Unitholder of such election, and shall use commercially reasonable efforts to
afford the LTIP Unitholders the right to elect, by written notice to the General
Partner, the form or type of consideration to be received upon conversion of
each LTIP Unit held by such holder into Common Units in connection with such
Common Unit Transaction. If an LTIP Unitholder fails to make such an election,
such holder (and any of its transferees) shall receive upon conversion of each
LTIP Unit held by such LTIP Unitholder (or by any of such LTIP Unitholder’s
transferees) the same kind and amount of consideration that a holder of a Common
Unit would receive if such Common Unit holder failed to make such an election.

Subject to the rights of the Partnership and the General Partner under any
Vesting Agreement and any Equity Incentive Plan, the Partnership shall use
commercially reasonable efforts to cause the terms of any Common Unit
Transaction to be consistent with the provisions of this Section 4.05(f) and to
enter into an agreement with the successor or purchasing entity, as the case may
be, for the benefit of any LTIP Unitholders whose LTIP Units will not be
converted into Common Units in connection with the Common Unit Transaction that
will (i) contain provisions enabling the holders of LTIP Units that remain
outstanding after such Common Unit Transaction to convert their LTIP Units into
securities as comparable as reasonably possible under the circumstances to the
Common Units and (ii) preserve as far as reasonably possible under the
circumstances the distribution, special allocation, conversion, and other rights
set forth in this Agreement for the benefit of the LTIP Unitholders.

4.06     Capital Accounts. A separate capital account (a “Capital Account”)
shall be established and maintained for each Partner in accordance with
Regulations Section 1.704-1(b)(2)(iv). If (i) a new or existing Partner acquires
an additional Partnership Interest in exchange for more than a de minimis
Capital Contribution, (ii) the Partnership distributes to a Partner more than a
de minimis amount of Partnership property as consideration for a Partnership
Interest, (iii) the Partnership is liquidated within the meaning of Regulation
Section 1.704-1(b)(2)(ii)(g) or (iv) the Partnership grants a Partnership
Interest (other than a de minimis Partnership Interest) as consideration for the
provision of services to or for the benefit of the Partnership to an existing
Partner acting in a Partner capacity, or to a new Partner acting in a Partner
capacity or in anticipation of being a Partner, the General Partner shall
revalue the property of the Partnership to its fair market value (as determined
by the General Partner, in its sole and absolute discretion, and taking into
account Section 7701(g) of the Code) in accordance with Regulations
Section 1.704-1(b)(2)(iv)(f); provided that (i) the issuance of any LTIP Unit
shall be deemed to require a revaluation pursuant to this Section 4.06 and (ii)
the General Partner may elect not to revalue the property of the Partnership in
connection with the issuance of additional Partnership Units pursuant to
Section 4.02 to the extent it determines, in its sole and absolute discretion,
that revaluing the property of the Partnership is not necessary or appropriate
to reflect the relative economic interests of the Partners. When the
Partnership’s property is revalued by the General Partner, the Capital Accounts
of the Partners shall be adjusted in accordance with Regulations Sections
1.704-1(b)(2)(iv)(f) and (g), which generally require such Capital Accounts to
be adjusted to reflect the





24




manner in which the unrealized gain or loss inherent in such property (that has
not been reflected in the Capital Accounts previously) would be allocated among
the Partners pursuant to Section 5.01 hereof if there were a taxable disposition
of such property for its fair market value (as determined by the General
Partner, in its sole and absolute discretion, and taking into account
Section 7701(g) of the Code) on the date of the revaluation.

4.07     Percentage Interests. If the number of outstanding Common Units or
other class or series of Partnership Units increases or decreases during a
taxable year, each Partner’s Percentage Interest shall be adjusted by the
General Partner effective as of the effective date of each such increase or
decrease to a percentage equal to the number of Common Units or other class or
series of Partnership Units held by such Partner divided by the aggregate number
of Common Units or other class or series of Partnership Units, as applicable,
outstanding after giving effect to such increase or decrease. If the Partners’
Percentage Interests are adjusted pursuant to this Section 4.07, the Profits and
Losses for the taxable year in which the adjustment occurs shall be allocated
between the part of the year ending on the day when that adjustment occurs and
the part of the year beginning on the following day either (i) as if the taxable
year had ended on the date of the adjustment or (ii) based on the number of days
in each part. The General Partner, in its sole and absolute discretion, shall
determine which method shall be used to allocate Profits and Losses for the
taxable year in which the adjustment occurs. The allocation of Profits and
Losses for the earlier part of the year shall be based on the Percentage
Interests before adjustment, and the allocation of Profits and Losses for the
later part shall be based on the adjusted Percentage Interests. In the event
that there is an increase or decrease in the number of outstanding Partnership
Units (other than Common Units or LTIP Units) during a taxable year, the General
Partner shall have similar discretion, as provided in the preceding sentences of
this Section 4.07, to allocate items of Profit and Loss between the part of the
year ending on the day when that increase or decrease occurs and the part of the
year beginning on the following day, and that allocation shall take into account
the Partners’ relative interests in those items of Profit and Loss before and
after such increase or decrease.

4.08     No Interest on Contributions. No Partner shall be entitled to interest
on its Capital Contribution.

4.09     Return of Capital Contributions. No Partner shall be entitled to
withdraw any part of its Capital Contribution or its Capital Account or to
receive any distribution from the Partnership, except as specifically provided
in this Agreement. Except as otherwise provided herein, there shall be no
obligation to return to any Partner or withdrawn Partner any part of such
Partner’s Capital Contribution for so long as the Partnership continues in
existence.

4.10     No Third-Party Beneficiary. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement, except as provided in
Section 6.03(h) hereof, shall be solely for the benefit of, and may be enforced
solely by, the parties to this Agreement and their respective permitted
successors and assigns. None of the rights or obligations of the Partners herein
set forth to make Capital Contributions or loans to the Partnership shall be
deemed an asset of the Partnership for any purpose by any creditor or other
third party, nor may such rights or obligations be sold, transferred or assigned
by the Partnership or pledged





25




or encumbered by the Partnership to secure any debt or other obligation of the
Partnership or of any of the Partners. In addition, it is the intent of the
parties hereto that no distribution to any Limited Partner shall be deemed a
return of money or other property in violation of the Act. However, if any court
of competent jurisdiction holds that, notwithstanding the provisions of this
Agreement, any Limited Partner is obligated to return such money or property,
such obligation shall be the obligation of such Limited Partner and not of the
General Partner. Without limiting the generality of the foregoing, a deficit
Capital Account of a Partner shall not be deemed to be a liability of such
Partner nor an asset or property of the Partnership.

ARTICLE V

PROFITS AND LOSSES; DISTRIBUTIONS

5.01     Allocation of Profit and Loss.

(a)        Profit. Profit of the Partnership for each fiscal year of the
Partnership shall be allocated to the Partners in accordance with their
respective Percentage Interests.

(b)        Loss. Loss of the Partnership for each fiscal year of the Partnership
shall be allocated to the Partners in accordance with their respective
Percentage Interests.

(c)        Minimum Gain Chargeback. Notwithstanding any provision to the
contrary, (i) any expense of the Partnership that is a “nonrecourse deduction”
within the meaning of Regulations Section 1.704-2(b)(1) shall be allocated in
accordance with the Partners’ respective Percentage Interests, (ii) any expense
of the Partnership that is a “partner nonrecourse deduction” within the meaning
of Regulations Section 1.704-2(i)(2) shall be allocated to the Partner that
bears the “economic risk of loss” of such deduction in accordance with
Regulations Section 1.704-2(i)(1), (iii) if there is a net decrease in
Partnership Minimum Gain within the meaning of Regulations Section 1.704-2(f)(1)
for any Partnership taxable year, then, subject to the exceptions set forth in
Regulations Section 1.704-2(f)(2),(3), (4) and (5), items of gain and income
shall be allocated among the Partners in accordance with Regulations
Section 1.704-2(f) and the ordering rules contained in Regulations
Section 1.704-2(j), and (iv) if there is a net decrease in Partner Nonrecourse
Debt Minimum Gain within the meaning of Regulations Section 1.704-2(i)(4) for
any Partnership taxable year, then, subject to the exceptions set forth in
Regulations Section 1.704(2)(g), items of gain and income shall be allocated
among the Partners in accordance with Regulations Section 1.704-2(i)(4) and the
ordering rules contained in Regulations Section 1.704-2(j). The manner in which
it is reasonably expected that the deductions attributable to nonrecourse
liabilities will be allocated for purposes of determining a Partner’s share of
the nonrecourse liabilities of the Partnership within the meaning of Regulations
Section 1.752-3(a)(3) shall be in accordance with a Partner’s Percentage
Interest.

(d)        Qualified Income Offset. If a Partner receives in any taxable year an
adjustment, allocation or distribution described in subparagraphs (4), (5) or
(6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases a
deficit balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations Sections 1.704-2(g)
and 1.704-2(i), such Partner shall be allocated specially for such taxable year
(and, if necessary, later taxable years) items of income and gain in an amount
and manner sufficient to





26




eliminate such deficit Capital Account balance as quickly as possible as
provided in Regulations Section 1.704-1(b)(2)(ii)(d). After the occurrence of an
allocation of income or gain to a Partner in accordance with this
Section 5.01(d), to the extent permitted by Regulations Section 1.704-1(b),
items of expense or loss shall be allocated to such Partner in an amount
necessary to offset the income or gain previously allocated to such Partner
under this Section 5.01(d).

(e)        Capital Account Deficits. Loss shall not be allocated to a Limited
Partner to the extent that such allocation would cause a deficit in such
Partner’s Capital Account (after reduction to reflect the items described in
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of
such Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain. Any Loss in excess of that limitation shall be allocated to the
General Partner. After the occurrence of an allocation of Loss to the General
Partner in accordance with this Section 5.01(e), to the extent permitted by
Regulations Section 1.704-1(b), Profit first shall be allocated to the General
Partner in an amount necessary to offset the Loss previously allocated to the
General Partner under this Section 5.01(e).

(f)        Allocations Between Transferor and Transferee. If a Partner transfers
any part or all of its Partnership Interest, the distributive shares of the
various items of Profit and Loss allocable among the Partners during such fiscal
year of the Partnership shall be allocated between the transferor and the
transferee Partner either (i) as if the Partnership’s fiscal year had ended on
the date of the transfer or (ii) based on the number of days of such fiscal year
that each was a Partner without regard to the results of Partnership activities
in the respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate the
distributive shares of the various items of Profit and Loss between the
transferor and the transferee Partner.

(g)        Special Allocations Regarding LTIP Units. Notwithstanding the
provisions of Sections 5.01(a) and (b) hereof, Liquidating Gains shall first be
allocated to the LTIP Unitholders until their Economic Capital Account Balances,
to the extent attributable to their ownership of LTIP Units, are equal to (i)
the Common Unit Economic Balance, multiplied by (ii) the number of their LTIP
Units (the “Target Balance”) and thereafter shall be allocated in accordance
with Section 5.01(a);  provided, however, that unless otherwise specified by the
General Partner in the grant of specific LTIP Units, no such Liquidating Gains
will be allocated with respect to any particular LTIP Unit unless and to the
extent that such Liquidating Gains, when aggregated with other Liquidating Gains
realized since the issuance of such LTIP Unit, exceed Liquidating Losses
realized since the issuance of such LTIP Unit.  Liquidating Gains that cannot be
allocated to LTIP Unitholders by reason of the proviso in the immediately
preceding sentence shall be allocated to the holders of Common
Units.  Liquidating Gains otherwise allocable to the LTIP Unitholders pursuant
to the second preceding sentence shall be allocated (i) on a “first-in,
first-out” basis with respect to LTIP Units issued on different dates and (ii)
on an equal basis with respect to LTIP Units issued on the same date (i.e.,
Liquidating Gains shall be allocated first to the LTIP Units that were issued on
the earliest date, and then with respect to such LTIP Units, equally among such
LTIP Units).  For this purpose, “Liquidating Gains” means net capital gains
realized in connection with the actual or hypothetical sale of all or
substantially all of the assets of the Partnership, including but not limited to
net capital gain realized in connection with an adjustment to the value of
Partnership assets under Section 704(b) of the Code. “Liquidating Losses” means
any net capital loss realized in connection with any such event. The “Economic
Capital Account





27




Balances” of the LTIP Unit holders will be equal to their Capital Account
balances plus shares of Partner Nonrecourse Debt Minimum Gain or Partnership
Minimum Gain (after reduction to reflect the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to the extent attributable to
their ownership of LTIP Units. Similarly, the “Common Unit Economic Balance”
shall mean (i) the Capital Account balance of Parent REIT, plus the amount of
Parent REIT’s share of any Partner Nonrecourse Debt Minimum Gain or Partnership
Minimum Gain (after reduction to reflect the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)), in either case to the extent
attributable to Parent REIT’s direct or indirect ownership of Common Units and
computed on a hypothetical basis after taking into account all allocations
through the date on which any allocation is made under this Section 5.01(g),
divided by (ii) the number of Common Units directly or indirectly owned by
Parent REIT. Any such allocations shall be made among the LTIP Unitholders in
proportion to the amounts required to be allocated to each under this
Section 5.01(g). The parties agree that the intent of this Section 5.01(g) is to
make the Capital Account balance associated with each LTIP Unit to be
economically equivalent to the Capital Account balance associated with Common
Units directly or indirectly owned by Parent REIT (on a per-Unit basis).  The
General Partner shall be permitted to interpret this Section 5.01(g) or to amend
this Agreement to the extent necessary and consistent with this intention.

(h)        Definition of Profit and Loss. “Profit” and “Loss” and any items of
income, gain, expense or loss referred to in this Agreement shall be determined
in accordance with federal income tax accounting principles, as modified by
Regulations Section 1.704-1(b)(2)(iv), except that Profit and Loss shall not
include items of income, gain and expense that are specially allocated pursuant
to Sections 5.01(c), (d) or (e) hereof. All allocations of income, Profit, gain,
Loss and expense (and all items contained therein) for federal income tax
purposes shall be identical to all allocations of such items set forth in this
Section 5.01, except as otherwise required by Section 704(c) of the Code and
Regulations Section 1.704-1(b)(4). With respect to properties acquired by the
Partnership, the General Partner shall have the authority to elect the method to
be used by the Partnership for allocating items of income, gain and expense as
required by Section 704(c) of the Code with respect to such properties, and such
election shall be binding on all Partners.

(i)         Preferred Units. The General Partner shall amend this agreement from
time to time to reflect the allocation of profit and loss in connection with
priority distributions on any preferred units of limited partnership issued by
the Partnership.

(j)         Profits Interests. LTIP Units are intended to constitute “profits
interests” within the meaning of Revenue Procedure 93-27, 1993-2 C.B. 343 (June
9, 1993), and Revenue Procedure 2001-43, 2001-2 C.B. 191 (August 3, 2001). For
any fiscal year in which distributions are actually made to holders of LTIP
Units, after all other allocations have been tentatively made pursuant to this
Section 5.01, if necessary to cause the Capital Accounts relating to any LTIP
Units to be equal (immediately before such distributions and so as to avoid
negative Capital Accounts) to the amounts distributed to the holders of the LTIP
Units, the General Partner, in its discretion, may allocate appropriate items of
gross income that are accrued and realized following the issuance of the
relevant LTIP Units to the holders of such LTIP Units. If there are insufficient
items of gross income to be allocated to the holders of the LTIP Units, then
such distributions shall, to the extent of such excess, be treated as
“guaranteed payments” within the meaning of Section 707(c) of the Code.





28




5.02     Distribution of Cash.

(a)        Subject to Sections 5.02(c), (d),  (e) and (f) hereof and to the
terms of any Partnership Unit Designation, the Partnership shall distribute cash
at such times and in such amounts as are determined by the General Partner in
its sole and absolute discretion, to the Partners who are Partners on the
Partnership Record Date with respect to such quarter (or other distribution
period) in proportion with their respective Common Units on the Partnership
Record Date.

(b)        In accordance with Section 4.04(a)(ii) hereof, the LTIP Unitholders
shall be entitled to receive distributions in an amount per LTIP Unit equal to
the Common Partnership Unit Distribution.

(c)        In the General Partner’s discretion, distributions made pursuant to
this Section 5.02 may be adjusted as necessary to ensure that the amount
apportioned to each LTIP Unit does not exceed the amount attributable to items
of Partnership income or gain realized after the date such LTIP Unit was issued
by the Partnership. The intent of this Section 5.02(c) is to ensure that any
LTIP Units qualify as “profits interests” under Revenue Procedure 93-27,1993-2
C.B. 343 (June 9, 1993) and Revenue Procedure 2001-43, 2001-2 C.B. 191 (August
3, 2001), and Section 5.02 shall be interpreted and applied consistently
therewith. The General Partner at its discretion may amend this Section 5.02(c)
to ensure that any LTIP Units will qualify as “profits interests” under Revenue
Procedure 93-27,1993-2 C.B. 343 (June 9, 1993) and Revenue Procedure 2001-43,
2001-2 C.B. 191 (August 3, 2001) (and any other similar rulings or regulations
that may be in effect at such time).

(d)        If a new or existing Partner acquires additional Partnership Units in
exchange for a Capital Contribution on any date other than a Partnership Record
Date (other than Partnership Units acquired by the General Partner or Parent
REIT (or any direct or indirect wholly owned subsidiary of Parent REIT) in
connection with the issuance of additional REIT Shares or Additional
Securities), the cash distribution attributable to such additional Partnership
Units relating to the Partnership Record Date next following the issuance of
such additional Partnership Units shall be reduced in the proportion to (i) the
number of days that such additional Partnership Units are held by such Partner
bears to (ii) the number of days between such Partnership Record Date and the
immediately preceding Partnership Record Date.

(e)        Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, pursuant to Sections 1441, 1442, 1445,  1446 and 1471-1474
of the Code. To the extent that the Partnership is required to withhold and pay
over to any taxing authority any amount resulting from the allocation or
distribution of income to a Partner or assignee (including by reason of
Section 1446 of the Code), either (i) if the actual amount to be distributed to
the Partner (the “Distributable Amount”) equals or exceeds the Withheld Amount,
the entire Distributable Amount shall be treated as a distribution of cash to
such Partner, or (ii) if the Distributable Amount is less than the Withheld
Amount, the excess of the Withheld Amount over the Distributable Amount shall be
treated as a Partnership Loan from the Partnership to the Partner on the day the
Partnership pays over such amount to a taxing authority. A Partnership Loan
shall be repaid upon the demand of the Partnership or, alternatively, through





29




withholding by the Partnership with respect to subsequent distributions to the
applicable Partner or assignee. In the event that a Limited Partner fails to pay
any amount owed to the Partnership with respect to the Partnership Loan within
15 days after demand for payment thereof is made by the Partnership on the
Limited Partner, the General Partner, in its sole and absolute discretion, may
elect to make the payment to the Partnership on behalf of such Defaulting
Limited Partner. In such event, on the date of payment, the General Partner
shall be deemed to have extended a General Partner Loan to the Defaulting
Limited Partner in the amount of the payment made by the General Partner and
shall succeed to all rights and remedies of the Partnership against the
Defaulting Limited Partner as to that amount. Without limitation, the General
Partner shall have the right to receive any distributions that otherwise would
be made by the Partnership to the Defaulting Limited Partner until such time as
the General Partner Loan has been paid in full, and any such distributions so
received by the General Partner shall be treated as having been received by the
Defaulting Limited Partner and immediately paid to the General Partner.

Any amounts treated as a Partnership Loan or a General Partner Loan pursuant to
this Section 5.02(e) shall bear interest at the lesser of (i) 300 basis points
above the base rate on corporate loans at large United States money center
commercial banks, as published from time to time in The Wall Street Journal, or,
if not so published, in any similar publication or (ii) the maximum lawful rate
of interest on such obligation, such interest to accrue from the date the
Partnership or the General Partner, as applicable, is deemed to extend the loan
until such loan is repaid in full.

(f)        In no event may a Partner receive a distribution of cash with respect
to a Partnership Unit if such Partner is entitled to receive a cash dividend or
other distribution of cash as the holder of record of a REIT Share for which all
or part of such Partnership Unit has been or will be redeemed.

5.03     REIT Distribution Requirements. The General Partner shall use
commercially reasonable efforts to cause the Partnership to distribute amounts
sufficient to enable Parent REIT to pay distributions to its stockholders that
will allow Parent REIT to (i) meet its distribution requirement for
qualification as a REIT as set forth in Section 857 of the Code and (ii) avoid
any federal income or excise tax liability imposed by the Code, other than to
the extent Parent REIT elects to retain and pay income tax on its net capital
gain.

5.04     No Right to Distributions in Kind. No Partner shall be entitled to
demand property other than cash in connection with any distributions by the
Partnership.

5.05     Limitations on Return of Capital Contributions. Notwithstanding any of
the provisions of this Article V, no Partner shall have the right to receive,
and the General Partner shall not have the right to make, a distribution that
includes a return of all or part of a Partner’s Capital Contributions, unless
after giving effect to the return of a Capital Contribution, the sum of all
Partnership liabilities, other than the liabilities to a Partner for the return
of his Capital Contribution, does not exceed the fair market value of the
Partnership’s assets.





30




5.06     Distributions Upon Liquidation.

(a)        Upon liquidation of the Partnership, after payment of, or adequate
provision for, debts and obligations of the Partnership, including any Partner
loans, any remaining assets of the Partnership shall be distributed to all
Partners with positive Capital Accounts in accordance with their respective
positive Capital Account balances.

(b)        For purposes of Section 5.06(a) hereof, the Capital Account of each
Partner shall be determined after all adjustments made in accordance with
Sections 5.01 and 5.02 hereof resulting from Partnership operations and from all
sales and dispositions of all or any part of the Partnership’s assets.

(c)        Any distributions pursuant to this Section 5.06 shall be made by the
end of the Partnership’s taxable year in which the liquidation occurs (or, if
later, within 90 days after the date of the liquidation). To the extent deemed
advisable by the General Partner, appropriate arrangements (including the use of
a liquidating trust) may be made to assure that adequate funds are available to
pay any contingent debts or obligations.

5.07     Substantial Economic Effect. It is the intent of the Partners that the
allocations of Profit and Loss under this Agreement have substantial economic
effect (or be consistent with the Partners’ interests in the Partnership in the
case of the allocation of losses attributable to nonrecourse debt) within the
meaning of Section 704(b) of the Code as interpreted by the Regulations
promulgated pursuant thereto. Article V and other relevant provisions of this
Agreement shall be interpreted in a manner consistent with such intent.

ARTICLE VI

RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER

6.01     Management of the Partnership.

(a)        Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership for the purposes herein stated, and shall make
all decisions affecting the business and assets of the Partnership, including
whether to cause changes in the Partnership’s business activities. Subject to
the restrictions specifically contained in this Agreement, the powers of the
General Partner shall include, without limitation, the authority to take the
following actions on behalf of the Partnership:

(i)        to acquire, purchase, own, operate, lease and dispose of any real
property and any other property or assets including, but not limited to, notes
and mortgages that the General Partner determines are necessary or appropriate
in the business of the Partnership;

(ii)       to construct buildings and make other improvements on the properties
owned or leased by the Partnership;

(iii)      to authorize, issue, sell, redeem or otherwise purchase any
Partnership Units or any securities of the Partnership (including secured and
unsecured





31




debt obligations of the Partnership, debt obligations of the Partnership
convertible into any class or series of Partnership Units, or Rights relating to
any class or series of Partnership Units);

(iv)       to borrow or lend money for the Partnership, issue or receive
evidences of indebtedness in connection therewith, refinance, increase the
amount of, modify, amend or change the terms of, or extend the time for the
payment of, any such indebtedness, and secure indebtedness by mortgage, deed of
trust, pledge or other lien on the Partnership’s assets;

(v)        to pay, either directly or by reimbursement, all operating costs and
general administrative expenses of the Partnership to third parties or to the
General Partner or its Affiliates as set forth in this Agreement;

(vi)       to guarantee or become a co-maker of indebtedness of any Subsidiary
of the General Partner or the Partnership, refinance, increase the amount of,
modify, amend or change the terms of, or extend the time for the payment of, any
such guarantee or indebtedness, and secure such guarantee or indebtedness by
mortgage, deed of trust, pledge or other lien on the Partnership’s assets;

(vii)     to use assets of the Partnership (including, without limitation, cash
on hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all operating costs
and general and administrative expenses of Parent REIT, the General Partner, the
Partnership or any Subsidiary of the foregoing, to third parties or to Parent
REIT or the General Partner as set forth in this Agreement;

(viii)    to lease all or any portion of any of the Partnership’s assets,
whether or not the terms of such leases extend beyond the termination date of
the Partnership and whether or not any portion of the Partnership’s assets so
leased are to be occupied by the lessee, or, in turn, subleased in whole or in
part to others, for such consideration and on such terms as the General Partner
may determine and to further lease property from third parties, including ground
leases;

(ix)       to prosecute, defend, arbitrate or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership or the Partnership’s assets;

(x)        to file applications, communicate and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership’s business;

(xi)       to make or revoke any election permitted or required of the
Partnership by any taxing authority;

(xii)     to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the





32




conservation of Partnership assets, or for any other purpose convenient or
beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;

(xiii)    to determine whether or not to apply any insurance proceeds for any
property to the restoration of such property or to distribute the same;

(xiv)     to establish one or more divisions of the Partnership, to hire and
dismiss employees of the Partnership or any division of the Partnership, and to
retain legal counsel, accountants, consultants, real estate brokers and such
other persons as the General Partner may deem necessary or appropriate in
connection with the Partnership business and to pay therefor such reasonable
remuneration as the General Partner may deem reasonable and proper;

(xv)      to retain other services of any kind or nature in connection with the
Partnership business, and to pay therefor such remuneration as the General
Partner may deem reasonable and proper;

(xvi)     to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;

(xvii)   to maintain accurate accounting records and to file promptly all
federal, state and local income tax returns on behalf of the Partnership;

(xviii)  to distribute Partnership cash or other Partnership assets in
accordance with this Agreement;

(xix)     to form or acquire an interest in, and contribute property to, any
further limited or general partnerships, joint ventures or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of property to, its Subsidiaries and any
other Person in which it has an equity interest from time to time);

(xx)      to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities or any other valid Partnership purpose;

(xxi)     to merge, consolidate or combine the Partnership with or into another
Person;

(xxii)   to enter into and perform obligations under underwriting or other
agreements in connection with issuances of securities by the Partnership or the
General Partner or any affiliate thereof;

(xxiii)  to do any and all acts and things necessary or prudent to ensure that
the Partnership will not be classified as a “publicly traded partnership”
taxable as a corporation under Section 7704 of the Code or an “investment
company” or a Subsidiary of an investment company under the Investment Company
Act of 1940; and





33




(xxiv)   to take such other action, execute, acknowledge, swear to or deliver
such other documents and instruments, and perform any and all other acts that
the General Partner deems necessary or appropriate for the formation,
continuation and conduct of the business and affairs of the Partnership
(including, without limitation, all actions consistent with allowing Parent REIT
at all times to qualify as a REIT unless Parent REIT voluntarily terminates or
revokes its REIT status) and to possess and enjoy all of the rights and powers
of a general partner as provided by the Act.

(b)        Except as otherwise provided herein, to the extent the duties of the
General Partner require expenditures of funds to be paid to third parties, the
General Partner shall not have any obligations hereunder except to the extent
that Partnership funds are reasonably available to it for the performance of
such duties, and nothing herein contained shall be deemed to authorize or
require the General Partner, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Partnership.

6.02     Delegation of Authority. The General Partner may delegate any or all of
its powers, rights and obligations hereunder, and may appoint, employ, contract
or otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision of the General Partner, perform
any acts or services for the Partnership as the General Partner may approve.

6.03     Indemnification and Exculpation of Indemnitees.

(a)        The Partnership shall indemnify an Indemnitee from and against any
and all losses, claims, damages, liabilities, joint or several, expenses
(including reasonable legal fees and expenses), judgments, fines, settlements,
and other amounts arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, that relate to
the operations of the Partnership as set forth in this Agreement in which any
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, unless it is established that: (i) the act or omission of the
Indemnitee was material to the matter giving rise to the proceeding and either
was committed in bad faith or was the result of active and deliberate
dishonesty; (ii) the Indemnitee actually received an improper personal benefit
in money, property or services; or (iii) in the case of any criminal proceeding,
the Indemnitee had reasonable cause to believe that the act or omission was
unlawful. The termination of any proceeding by judgment, order or settlement
does not create a presumption that the Indemnitee did not meet the requisite
standard of conduct set forth in this Section 6.03(a). The termination of any
proceeding by conviction or upon a plea of nolo contendere or its equivalent, or
an entry of an order of probation prior to judgment, creates a rebuttable
presumption that the Indemnitee acted in a manner contrary to that specified in
this Section 6.03(a). Any indemnification pursuant to this Section 6.03 shall be
made only out of the assets of the Partnership.

(b)        The Partnership shall reimburse an Indemnitee for reasonable expenses
incurred by an Indemnitee who is a party to a proceeding in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.03 has been met, and (ii) a written undertaking by
or on





34




behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

(c)        The indemnification provided by this Section 6.03 shall be in
addition to any other rights to which an Indemnitee or any other Person may be
entitled under any agreement, pursuant to any vote of the Partners, as a matter
of law or otherwise, and shall continue as to an Indemnitee who has ceased to
serve in such capacity.

(d)        The Partnership may purchase and maintain insurance, as an expense of
the Partnership, on behalf of the Indemnitees and such other Persons as the
General Partner shall determine, against any liability that may be asserted
against or expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.

(e)        For purposes of this Section 6.03, the Partnership shall be deemed to
have requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by the Indemnitee of its duties to the Partnership also
imposes duties on, or otherwise involves services by, the Indemnitee to the plan
or participants or beneficiaries of the plan; excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute fines within the meaning of this Section 6.03; and actions
taken or omitted by the Indemnitee with respect to an employee benefit plan in
the performance of its duties for a purpose reasonably believed by the
Indemnitee to be in the interest of the participants and beneficiaries of the
plan shall be deemed to be for a purpose that is not opposed to the best
interests of the Partnership.

(f)        In no event may an Indemnitee subject the Limited Partners to
personal liability by reason of the indemnification provisions set forth in this
Agreement.

(g)        An Indemnitee shall not be denied indemnification in whole or in part
under this Section 6.03 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

(h)        The provisions of this Section 6.03 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.

(i)         Any amendment, modification or repeal of this Section 6.03 or any
provision hereof shall be prospective only and shall not in any way affect the
indemnification of an Indemnitee by the Partnership under this Section 6.03 as
in effect immediately prior to such amendment, modification or repeal with
respect to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when claims relating to such matters may
arise or be asserted.





35




6.04     Liability of the General Partner.

(a)        Notwithstanding anything to the contrary set forth in this Agreement,
neither the General Partner, nor any of its directors, officers, agents or
employees shall be liable for monetary damages to the Partnership or any
Partners for losses sustained or liabilities incurred as a result of errors in
judgment or mistakes of fact or law or of any act or omission if any such party
acted in good faith. The General Partner shall not be in breach of any duty that
the General Partner may owe to the Limited Partners or the Partnership or any
other Persons under this Agreement or of any duty stated or implied by law or
equity provided the General Partner, acting in good faith, abides by the terms
of this Agreement.

(b)        The Limited Partners expressly acknowledge that the General Partner
is acting on behalf of the Partnership, the Limited Partners and Parent REIT’s
stockholders collectively, that the General Partner is under no obligation to
consider the separate interests of the Limited Partners (including, without
limitation, the tax consequences to some or all of the Limited Partners) in
deciding whether to cause the Partnership to take (or decline to take) any
actions. In the event of a conflict between the interests of the stockholders of
Parent REIT on the one hand and the Limited Partners on the other, the General
Partner shall endeavor in good faith to resolve the conflict in a manner not
adverse to either the stockholders of Parent REIT or the Limited Partners;
provided that for so long as Parent REIT or the General Partner owns a
controlling interest in the Partnership, any such conflict that the General
Partner, in its sole and absolute discretion, determines cannot be resolved in a
manner not adverse to either the stockholders of Parent REIT or the Limited
Partners shall be resolved in favor of the stockholders of Parent REIT. The
General Partner and the officers, directors, agents and employees of Parent REIT
shall not be liable for monetary damages to the Partnership or the Limited
Partners for losses sustained, liabilities incurred or benefits not derived by
the Limited Partners as a result of errors in judgment or mistakes of fact or
law or of any act or omission so long as such party acted in good faith.

(c)        Subject to its obligations and duties as General Partner set forth in
Section 6.01 hereof, the General Partner may exercise any of the powers granted
to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.

(d)        Notwithstanding any other provisions of this Agreement or the Act,
any action of the General Partner on behalf of the Partnership or any decision
of the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of Parent REIT to continue to
qualify as a REIT or (ii) to prevent Parent REIT from incurring any taxes under
Section 857, Section 4981 or any other provision of the Code, is expressly
authorized under this Agreement and is deemed approved by all of the Limited
Partners.

(e)        Any amendment, modification or repeal of this Section 6.04 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s or any of its officers’, directors’,
agents’ or employees’ liability to the Partnership and the Limited Partners
under this Section 6.04 as in effect immediately prior to such amendment,
modification or repeal with respect to matters occurring, in whole or in part,
prior to





36




such amendment, modification or repeal, regardless of when claims relating to
such matters may arise or be asserted.

6.05     Partnership Obligations.

(a)        Except as provided in this Section 6.05 and elsewhere in this
Agreement (including the provisions of Articles V and VI hereof regarding
distributions, payments and allocations to which it may be entitled), the
General Partner shall not be compensated for its services as general partner of
the Partnership.

(b)        All Administrative Expenses shall be obligations of the Partnership,
and the General Partner or Parent REIT shall be entitled to reimbursement by the
Partnership for any expenditure (including Administrative Expenses) incurred by
it on behalf of the Partnership that shall be made other than out of the funds
of the Partnership. All reimbursements hereunder shall be characterized for
federal income tax purposes as expenses of the Partnership incurred on its
behalf, and not as expenses of the General Partner or Parent REIT.

6.06     Outside Activities. Subject to Section 6.08 hereof, the Certificate of
Formation and any agreements entered into by the General Partner or its
Affiliates with the Partnership or a Subsidiary, any officer, director,
employee, agent, trustee, Affiliate or member of the General Partner, the
General Partner, Parent REIT and any stockholder of Parent REIT shall be
entitled to and may have business interests and engage in business activities in
addition to those relating to the Partnership, including business interests and
activities substantially similar or identical to those of the Partnership.
Neither the Partnership nor any of the Limited Partners shall have any rights by
virtue of this Agreement in any such business ventures, interest or activities.
None of the Limited Partners nor any other Person shall have any rights by
virtue of this Agreement or the partnership relationship established hereby in
any such business ventures, interests or activities, and the General Partner and
Parent REIT shall have no obligation pursuant to this Agreement to offer any
interest in any such business ventures, interests and activities to the
Partnership or any Limited Partner, even if such opportunity is of a character
that, if presented to the Partnership or any Limited Partner, could be taken by
such Person.

6.07     Employment or Retention of Affiliates.

(a)        Any Affiliate of the General Partner may be employed or retained by
the Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, manager, furnisher of goods or services, broker, agent, lender
or otherwise) and may receive from the Partnership any compensation, price or
other payment therefor that the General Partner determines to be fair and
reasonable.

(b)        The Partnership may lend or contribute to its Subsidiaries or other
Persons in which it has an equity investment, and such Persons may borrow funds
from the Partnership, on terms and conditions established in the sole and
absolute discretion of the General Partner. The foregoing authority shall not
create any right or benefit in favor of any Subsidiary or any other Person.

(c)        The Partnership may transfer assets to joint ventures, other
partnerships, corporations or other business entities in which it is or thereby
becomes a participant upon such





37




terms and subject to such conditions as the General Partner deems are consistent
with this Agreement and applicable law.

6.08     Parent REIT’s Activities. Parent REIT agrees that, generally, all
business activities of Parent REIT, including activities pertaining to the
acquisition, development, ownership of or investment in real property or other
property, shall be conducted through the Partnership or one or more Subsidiaries
of the Partnership; provided that Parent REIT may make direct acquisitions or
undertake business activities if such acquisitions or activities are made in
connection with the issuance of Additional Securities by Parent REIT or the
business activity has been approved by a majority of the Independent Directors.
If, at any time, Parent REIT acquires material assets (other than Partnership
Units or other assets on behalf of the Partnership) without transferring such
assets to the Partnership, the definition of “REIT Shares Amount” may be
adjusted, as reasonably determined by Parent REIT, to reflect only the fair
market value of a REIT Share attributable to Parent REIT’s Partnership Units
directly or indirectly owned by Parent REIT and other assets held on behalf of
the Partnership.

6.09     Title to Partnership Assets. Title to Partnership assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner, Parent REIT or one or more
nominees, as the General Partner may determine, including Affiliates of the
General Partner or Parent REIT. Parent REIT hereby declares and warrants that
any Partnership assets for which legal title is held in the name of the General
Partner or Parent REIT or any nominee or Affiliate of the General Partner or
Parent REIT shall be held by the General Partner or Parent REIT for the use and
benefit of the Partnership in accordance with the provisions of this Agreement;
provided that the General Partner or Parent REIT shall use its commercially
reasonable efforts to cause beneficial and record title to such assets to be
vested in the Partnership as soon as reasonably practicable. All Partnership
assets shall be recorded as the property of the Partnership in its books and
records, irrespective of the name in which legal title to such Partnership
assets is held.

ARTICLE VII

CHANGES IN GENERAL PARTNER

7.01     Transfer of the General Partner’s Partnership Interest.

(a)        Other than to an Affiliate of Parent REIT, the General Partner shall
not transfer all or any portion of its General Partnership Interests, and the
General Partner shall not withdraw as General Partner, except as provided in or
in connection with a transaction contemplated by Sections 7.01(c), (d) or (e)
hereof.

(b)        The General Partner agrees that its General Partnership Interest will
at all times be in the aggregate at least 0.1%.

(c)        Except as otherwise provided in Section 7.01(d) or (e) hereof,
neither the General Partner nor Parent REIT shall engage in any merger,
consolidation or other combination with or into another Person or sale of all or
substantially all of its assets (other than in connection





38




with a change in the General Partner’s state of organization or organizational
form or Parent REIT’s state of incorporation or organizational form), in each
case which results in a Change of Control of the General Partner or Parent REIT
(a “Transaction”), unless at least one of the following conditions is met:

(i)         the consent of a Majority in Interest (excluding, for purposes of
determining a Majority in Interest, Partnership Interests held by the General
Partner, Parent REIT or any Subsidiary of the General Partner or Parent REIT) is
obtained;

(ii)       as a result of such Transaction, all Limited Partners (other than the
General Partner, Parent REIT and any Subsidiary of the General Partner or Parent
REIT, and, in the case of LTIP Unitholders, subject to the terms of any
applicable Equity Incentive Plan or Vesting Agreement) will receive, or have the
right to receive, for each Partnership Unit an amount of cash, securities or
other property equal or substantially equivalent in value, as determined by the
General Partner in good faith, to the product of the Conversion Factor and the
greatest amount of cash, securities or other property paid in the Transaction to
a holder of one REIT Share in consideration of one REIT Share, provided that if,
in connection with such Transaction, a purchase, tender or exchange offer
(“Offer”) shall have been made to and accepted by the holders of more than 50%
of the outstanding REIT Shares, each holder of Partnership Units (other than the
General Partner or Parent REIT and any Subsidiary of the General Partner or
Parent REIT) shall be given the option to exchange its Partnership Units for an
amount of cash, securities or other property equal or substantially equivalent
in value, as determined by the General Partner in good faith, to the greatest
amount of cash, securities or other property that such Limited Partner would
have received had it (A) exercised its Redemption Right pursuant to Section 8.04
hereof and (B) sold, tendered or exchanged pursuant to the Offer the REIT Shares
received upon exercise of the Redemption Right immediately prior to the
expiration of the Offer; or

(iii)      either the General Partner or Parent REIT, as applicable, is the
surviving entity in the Transaction and either (A) the holders of REIT Shares do
not receive cash, securities or other property in the Transaction or (B) all
Limited Partners (other than the General Partner, Parent REIT and any Subsidiary
of the General Partner or Parent REIT, and, in the case of LTIP Unitholders,
subject to the terms of any applicable Equity Incentive Plan or Vesting
Agreement) receive for each Partnership Unit an amount of cash, securities or
other property (expressed as an amount per REIT Share) equal or substantially
equivalent in value, as determined by the General Partner in good faith, to the
product of the Conversion Factor and the greatest amount of cash, securities or
other property (expressed as an amount per REIT Share) received in the
Transaction by any holder of REIT Shares.

(d)        Notwithstanding Section 7.01(c) hereof, either the General Partner or
Parent REIT, as applicable, may merge with or into or consolidate with another
entity if immediately after such merger or consolidation (i) substantially all
of the assets of the successor or surviving entity (the “Survivor”), other than
Partnership Units held by the General Partner or Parent REIT or any Subsidiary
of the General Partner or Parent REIT, are contributed, directly or indirectly,
to the Partnership as a Capital Contribution in exchange for Partnership Units,
or for economically equivalent partnership interests issued by a Subsidiary
Partnership established at the





39




direction of the Board of Directors, with a fair market value equal to the value
of the assets so contributed as determined by the Survivor in good faith and
(ii) the Survivor expressly agrees to assume all obligations hereunder,
including those of the General Partner or Parent REIT. Upon such contribution
and assumption, the Survivor shall have the right and duty to amend this
Agreement as set forth in this Section 7.01(d). The Survivor shall in good faith
arrive at a new method for the calculation of the Cash Amount, the REIT Shares
Amount and Conversion Factor for a Partnership Unit after any such merger or
consolidation so as to approximate the existing method for such calculation as
closely as reasonably possible. Such calculation shall take into account, among
other things, the kind and amount of securities, cash and other property that
was receivable upon such merger or consolidation by a holder of REIT Shares or
options, warrants or other rights relating thereto, and which a holder of
Partnership Units could have acquired had such Partnership Units been redeemed
in exchange for the REIT Shares Amount immediately prior to such merger or
consolidation. Such amendment to this Agreement shall provide for adjustment to
such method of calculation, which shall be as nearly equivalent as may be
practicable to the adjustments provided for with respect to the Conversion
Factor. The Survivor also shall in good faith modify the definition of REIT
Shares and make such amendments to Section 8.04 hereof so as to approximate the
existing rights and obligations set forth in Section 8.04 hereof as closely as
reasonably possible. The above provisions of this Section 7.01(d) shall
similarly apply to successive mergers or consolidations permitted hereunder.

(e)        Notwithstanding anything in this Article VII,

(i)         the General Partner may transfer all or any portion of its General
Partnership Interest to (A) any wholly owned Subsidiary of the General Partner
or (B) a parent company of the General Partner, and following a transfer of all
of its General Partnership Interest, may withdraw as General Partner; and

(ii)       Parent REIT may engage in a transaction required by law or by the
rules of any national securities exchange or over-the-counter interdealer
quotation system on which the REIT Shares are listed or traded.

7.02     Admission of a Substitute or Additional General Partner. A Person shall
be admitted as a substitute or additional General Partner of the Partnership
only if the following terms and conditions are satisfied:

(a)        the Person to be admitted as a substitute or additional General
Partner shall have accepted and agreed to be bound by all the terms and
provisions of this Agreement by executing a counterpart thereof and such other
documents or instruments as may be required or appropriate in order to effect
the admission of such Person as a General Partner, and a certificate evidencing
the admission of such Person as a General Partner shall have been filed for
recordation and all other actions required by Section 2.05 hereof in connection
with such admission shall have been performed;

(b)        if the Person to be admitted as a substitute or additional General
Partner is a corporation or a partnership, it shall have provided the
Partnership with evidence satisfactory to counsel for the Partnership of such
Person’s authority to become a General Partner and to be bound by the terms and
provisions of this Agreement; and





40




(c)        counsel for the Partnership shall have rendered an opinion (relying
on such opinions from other counsel as may be necessary) that the admission of
the Person to be admitted as a substitute or additional General Partner is in
conformity with the Act, that none of the actions taken in connection with the
admission of such Person as a substitute or additional General Partner will
cause (i) the Partnership to be classified other than as a partnership for
federal income tax purposes, or (ii) the loss of any Limited Partner’s limited
liability.

7.03     Effect of Bankruptcy, Withdrawal, Death or Dissolution of General
Partner.

(a)        Upon the occurrence of an Event of Bankruptcy as to the General
Partner (and its removal pursuant to Section 7.04(a) hereof) or the death,
withdrawal, removal or dissolution of the General Partner (except that, if the
General Partner is on the date of such occurrence a partnership, the withdrawal,
death, dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of the General Partner if
the business of the General Partner is continued by the remaining partner or
partners), the Partnership shall be dissolved and terminated unless the
Partnership is continued pursuant to Section 7.03(b) hereof. The merger of the
General Partner with or into any entity that is admitted as a substitute or
successor General Partner pursuant to Section 7.02 hereof shall not be deemed to
be the withdrawal, dissolution or removal of the General Partner.

(b)        Following the occurrence of an Event of Bankruptcy as to the General
Partner (and its removal pursuant to Section 7.04(a) hereof) or the death,
withdrawal, removal or dissolution of the General Partner (except that, if the
General Partner is on the date of such occurrence a partnership, the withdrawal,
death, dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of the General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Limited Partners, within 90 days after such occurrence, may elect
to continue the business of the Partnership for the balance of the term
specified in Section 2.04 hereof by selecting, subject to Section 7.02 hereof
and any other provisions of this Agreement, a substitute General Partner by
consent of a Majority in Interest. If the Limited Partners elect to continue the
business of the Partnership and admit a substitute General Partner, the
relationship with the Partners and of any Person who has acquired an interest of
a Partner in the Partnership shall be governed by this Agreement.

7.04     Removal of General Partner.

(a)        Upon the occurrence of an Event of Bankruptcy as to, or the
dissolution of, the General Partner, the General Partner shall be deemed to be
removed automatically; provided that if the General Partner is on the date of
such occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to, or removal of, a partner in such partnership shall be deemed
not to be a dissolution of the General Partner if the business of the General
Partner is continued by the remaining partner or partners. The Limited Partners
may not remove the General Partner, with or without cause.

(b)        If the General Partner has been removed pursuant to this Section 7.04
and the Partnership is continued pursuant to Section 7.03 hereof, the General
Partner shall promptly transfer and assign its General Partnership Interest in
the Partnership to the substitute General





41




Partner approved by a Majority in Interest in accordance with Section 7.03(b)
hereof and otherwise be admitted to the Partnership in accordance with
Section 7.02 hereof. At the time of assignment, the removed General Partner
shall be entitled to receive from the substitute General Partner the fair market
value of the General Partnership Interest of such removed General Partner. Such
fair market value shall be determined by an appraiser mutually agreed upon by
the General Partner and a Majority in Interest (excluding, for purposes of
determining a Majority in Interest, Partnership Interests held by the General
Partner or any Subsidiary of the General Partner) within ten days following the
removal of the General Partner. In the event that the parties are unable to
agree upon an appraiser, the removed General Partner and a Majority in Interest
(excluding, for purposes of determining a Majority in Interest, Partnership
Interests held by the General Partner or any Subsidiary of the General Partner)
each shall select an appraiser. Each such appraiser shall complete an appraisal
of the fair market value of the removed General Partner’s General Partnership
Interest within 30 days of the General Partner’s removal, and the fair market
value of the removed General Partner’s General Partnership Interest shall be the
average of the two appraisals; provided that if the higher appraisal exceeds the
lower appraisal by more than 20% of the amount of the lower appraisal, the two
appraisers, no later than 40 days after the removal of the General Partner,
shall select a third appraiser who shall complete an appraisal of the fair
market value of the removed General Partner’s General Partnership Interest no
later than 60 days after the removal of the General Partner. In such case, the
fair market value of the removed General Partner’s General Partnership Interest
shall be the average of the two appraisals closest in dollar value.

(c)        The General Partnership Interest of a removed General Partner, during
the time after removal until transfer under Section 7.04(b) hereof, shall be
converted to that of a special Limited Partner; provided that such removed
General Partner shall not have any rights to participate in the management and
affairs of the Partnership, and shall not be entitled to any portion of the
income, expense, profit, gain or loss allocations or cash distributions
allocable or payable, as the case may be, to the Limited Partners. Instead, such
removed General Partner shall receive and be entitled only to retain
distributions or allocations of such items that it would have been entitled to
receive in its capacity as General Partner, until the transfer is effective
pursuant to Section 7.04(b) hereof.

(d)        All Partners shall have given and hereby do give such consents, shall
take such actions and shall execute such documents as shall be legally necessary
and sufficient to effect all the foregoing provisions of this Section 7.04.

ARTICLE VIII

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

8.01     Management of the Partnership. The Limited Partners shall not
participate in the management or control of Partnership business nor shall they
transact any business for the Partnership, nor shall they have the power to sign
for or bind the Partnership, such powers being vested solely and exclusively in
the General Partner. The Limited Partners covenant and agree not to hold
themselves out in a manner that could reasonably be considered in contravention
of the terms hereof by any third party.





42




8.02     Power of Attorney. Each Limited Partner by execution of this Agreement,
directly or through execution by power of attorney or other consent, irrevocably
appoints the General Partner its true and lawful attorney-in-fact, who may act
for each Limited Partner and in its name, place and stead, and for its use and
benefit, to sign, acknowledge, swear to, deliver, file or record, at the
appropriate public offices, any and all documents, certificates and instruments,
including without limitation, any and all amendments and restatements of this
Agreement as may be deemed necessary or desirable by the General Partner to
carry out fully the provisions of this Agreement and the Act in accordance with
their terms, which power of attorney is coupled with an interest and shall
survive the death, dissolution or legal incapacity of the Limited Partner, or
the transfer by the Limited Partner of any part or all of its Partnership
Interest.

8.03     Limitation on Liability of Limited Partners. No Limited Partner shall
be liable for any debts, liabilities, contracts or obligations of the
Partnership. A Limited Partner shall be liable to the Partnership only to make
payments of its Capital Contribution, if any, as and when due hereunder. After
its Capital Contribution is fully paid, no Limited Partner shall, except as
otherwise required by the Act, be required to make any further Capital
Contributions or other payments or lend any funds to the Partnership.

8.04     Redemption Right.

(a)        Subject to Section 8.04(c) and the provisions of any agreement
between the Partnership and one or more Limited Partners, beginning on the date
that is twelve months after the date of issuance of any Common Units (including
any Common Units that are issued upon the conversion of LTIP Units), each
Limited Partner (other than the General Partner, Parent REIT or any Subsidiary
of the General Partner or Parent REIT) shall have the right (the “Redemption
Right”) to require the Partnership to redeem on a Specified Redemption Date all
or a portion of such Limited Partner’s Common Units at a redemption price equal
to and in the form of the Cash Amount.  The Redemption Right shall be exercised
pursuant to a Notice of Redemption in the form attached hereto as Exhibit B
delivered to the Partnership (with a copy to Parent REIT) by the Limited Partner
who is exercising the Redemption Right (the “Redeeming Limited Partner”), and
such notice shall be irrevocable unless otherwise agreed upon by the General
Partner. In such event, the Partnership shall deliver the Cash Amount to the
Redeeming Limited Partner. Notwithstanding the foregoing, the Partnership shall
not be obligated to satisfy such Redemption Right if Parent REIT elects to
purchase the Common Units subject to the Notice of Redemption pursuant to
Section 8.04(b) hereof. No Limited Partner may deliver more than one Notice of
Redemption during each calendar quarter unless otherwise agreed upon by the
General Partner. A Limited Partner may not exercise the Redemption Right for
less than one thousand (1,000) Common Units or, if such Limited Partner holds
less than one thousand (1,000) Common Units, all of the Common Units held by
such Limited Partner. The Redeeming Limited Partner shall have no right, with
respect to any Common Units so redeemed, to receive any distribution paid with
respect to Common Units if the record date for such distribution is on or after
the Specified Redemption Date.

(b)        Notwithstanding the provisions of Section 8.04(a) hereof, if a
Limited Partner exercises the Redemption Right by delivering to the Partnership
a Notice of Redemption, then the Partnership may, in its sole and absolute
discretion, elect to cause Parent REIT to purchase directly and acquire some or
all of, and in such event Parent REIT agrees to purchase and acquire,





43




such Common Units by paying to the Redeeming Limited Partner either the Cash
Amount or the REIT Shares Amount, as elected by the General Partner (in its sole
and absolute discretion) on the Specific Redemption Date, whereupon Parent REIT
shall acquire the Common Units tendered for redemption by the Redeeming Limited
Partner and shall be treated for all purposes of this Agreement as the owner of
such Common Units. In the event Parent REIT purchases Common Units with respect
to the exercise of a Redemption Right, the Partnership shall have no obligation
to pay any amount to the Redeeming Limited Partner with respect to such
Redeeming Limited Partner’s exercise of such Redemption Right, and each of the
Redeeming Limited Partner, the Partnership and Parent REIT shall treat the
transaction between Parent REIT and the Redeeming Limited Partner as a sale of
the Redeeming Limited Partner’s Common Units to Parent REIT for federal income
tax purposes. Each Redeeming Limited Partner agrees to execute such documents as
Parent REIT may reasonably require in connection with the issuance of REIT
Shares upon exercise of the Redemption Right.

(c)        Notwithstanding the provisions of Sections 8.04(a) and 8.04(b)
hereof, a Limited Partner shall not be entitled to exercise the Redemption Right
if the delivery of REIT Shares to such Limited Partner on the Specified
Redemption Date by Parent REIT pursuant to Section 8.04(b) hereof (regardless of
whether or not Parent REIT would in fact exercise its rights under
Section 8.04(b)) would (i) result in such Limited Partner or any other Person
(as defined in the Charter) owning, directly or indirectly, REIT Shares in
excess of the Stock Ownership Limit or any Excepted Holder Limit (each as
defined in the Charter) and calculated in accordance therewith, except as
provided in the Charter, (ii) result in REIT Shares being owned by fewer than
100 persons (determined without reference to any rules of attribution), (iii)
result in Parent REIT being “closely held” within the meaning of Section 856(h)
of the Code, (iv) cause Parent REIT to own, actually or constructively, 10% or
more of the ownership interests in a tenant (other than a TRS) of Parent REIT’s,
the Partnership’s or a Subsidiary Partnership’s real property, within the
meaning of Section 856(d)(2)(B) of the Code, (v) otherwise cause Parent REIT to
fail to qualify as a REIT under the Code, or (vi) cause the acquisition of REIT
Shares by such Limited Partner to be “integrated” with any other distribution of
REIT Shares or Common Units for purposes of complying with the registration
provisions of the Securities Act. Parent REIT, in its sole and absolute
discretion, may waive the restriction on redemption set forth in this
Section 8.04(c).

(d)        Each Redeeming Limited Partner covenants and agrees that all Common
Units tendered for redemption pursuant to this Section 8.04 will be delivered to
the Partnership or Parent REIT free and clear of all liens, claims, and
encumbrances whatsoever and should any such liens, claims or encumbrances exist
or arise with respect to such Common Units, neither the Partnership nor Parent
REIT shall be under any obligation to acquire such Common Units pursuant to
Section 8.04(a) or Section 8.04(b) hereof. Each Redeeming Limited Partner
further agrees that, in the event any state or local property transfer tax is
payable as a result of the transfer of its Common Units to the Partnership or
Parent REIT, such Redeeming Limited Partner shall assume and pay such transfer
tax.

(e)        Any Cash Amount to be paid to a Redeeming Limited Partner pursuant to
this Section 8.04 shall be paid on the Specified Redemption Date; provided that
the General Partner may elect to cause the Specified Redemption Date to be
delayed for up to an additional 180 days to the extent required for Parent REIT
to cause additional REIT Shares to be issued to provide financing to be used to
make such payment of the Cash Amount and may also delay such





44




Specified Redemption Date to the extent necessary to effect compliance with
applicable requirements of the law. Any REIT Shares Amount to be paid to a
Redeeming Limited Partner pursuant to this Section 8.04 shall be paid on the
Specified Redemption Date; provided that the General Partner may elect to cause
the Specified Redemption Date to be delayed to the extent necessary to effect
compliance with applicable requirements of the law. Notwithstanding the
foregoing, Parent REIT agrees to use its commercially reasonable efforts to
cause the closing of the acquisition of redeemed Common Units hereunder to occur
as quickly as reasonably possible.

(f)        Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state, local or foreign law
that apply upon a Redeeming Limited Partner’s exercise of the Redemption Right.
If a Redeeming Limited Partner believes that it is exempt from such withholding
upon the exercise of the Redemption Right, such Redeeming Limited Partner must
furnish the General Partner with a FIRPTA Certificate in the form attached
hereto as Exhibit C and any similar forms or certificates required to avoid or
reduce the withholding under federal, state, local or foreign law or such other
form as the General Partner may reasonably request. If the Partnership, Parent
REIT or the General Partner is required to withhold and pay over to any taxing
authority any amount upon a Redeeming Limited Partner’s exercise of the
Redemption Right and if the Redemption Amount equals or exceeds the Withheld
Amount, the Withheld Amount shall be treated as an amount received by such
Redeeming Limited Partner in redemption of its Common Units. If, however, the
Redemption Amount is less than the Withheld Amount, the Redeeming Limited
Partner shall not receive any portion of the Redemption Amount, the Redemption
Amount shall be treated as an amount received by such Redeeming Limited Partner
in redemption of its Common Units, and such Redeeming Limited Partner shall
contribute the excess of the Withheld Amount over the Redemption Amount to the
Partnership before the Partnership is required to pay over such excess to a
taxing authority.

(g)        Notwithstanding any other provision of this Agreement, the General
Partner may place appropriate restrictions on the ability of the Limited
Partners to exercise their Redemption Rights as and if deemed necessary or
reasonable to ensure that the Partnership does not constitute a “publicly traded
partnership” under Section 7704 of the Code. If and when the General Partner
determines that imposing such restrictions is necessary, the General Partner
shall give prompt written notice thereof (a “Restriction Notice”) to each of the
Limited Partners, which notice shall be accompanied by a copy of an opinion of
counsel to the Partnership that states that, in the opinion of such counsel,
restrictions are necessary or reasonable in order to avoid the Partnership being
treated as a “publicly traded partnership” under Section 7704 of the Code.

8.05     Registration. Subject to the terms of any agreement between the General
Partner or the Partnership and a Limited Partner with respect to Common Units
held by such Limited Partner:

(a)        Shelf Registration of the REIT Shares. Following the date on which
Parent REIT becomes eligible to use a registration statement on Form S-3 for the
registration of securities under the Securities Act (the “S-3 Eligible Date”)
and thereafter, and within the time period that may be agreed to by Parent REIT
and a Limited Partner, Parent REIT shall file with the Commission a shelf
registration statement under Rule 415 of the Securities Act (a “Registration





45




Statement”), or any similar rule that may be adopted by the Commission, covering
(i) the issuance of REIT Shares issuable upon redemption of the Common Units
held by such Limited Partner (“Redemption Shares”) and/or (ii) the resale by the
holder of the Redemption Shares, with respect to Common Units issued prior to
the S-3 Eligible Date; provided that Parent REIT shall be required to file only
two such registrations in any 12-month period. In connection therewith, Parent
REIT will:

(1)        use commercially reasonable efforts to have such Registration
Statement declared effective;

(2)        register or qualify the Redemption Shares covered by the Registration
Statement under the securities or blue sky laws of such jurisdictions within the
United States as required by law, and do such other reasonable acts and things
as may be required of it to enable such holders to consummate the sale or other
disposition in such jurisdictions of the Redemption Shares; provided that Parent
REIT shall not be required to (i) qualify as a foreign corporation or consent to
a general or unlimited service or process in any jurisdictions in which it would
not otherwise be required to be qualified or so consent or (ii) qualify as a
dealer in securities; and

(3)        otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission in connection with a
Registration Statement.

Parent REIT further agrees to supplement or make amendments to each Registration
Statement, if required by the rules, regulations or instructions applicable to
the registration form utilized by Parent REIT or by the Securities Act or rules
and regulations thereunder for such Registration Statement. Each Limited Partner
agrees to furnish to Parent REIT, upon request, such information with respect to
the Limited Partner as may be required to complete and file the Registration
Statement and to have such Registration Statement declared effective by the SEC.

In connection with and as a condition to Parent REIT’s obligations with respect
to the filing of a Registration Statement pursuant to this Section 8.05, each
Limited Partner agrees with Parent REIT that:

(i)         it will provide in a timely manner to Parent REIT such information
with respect to the Limited Partner as reasonably required to complete the
Registration Statement or as otherwise required to comply with applicable
securities laws and regulations;

(ii)       it will not offer or sell its Redemption Shares until (A) such
Redemption Shares have been included in a Registration Statement and (B) it has
received notice that the Registration Statement covering such Redemption Shares,
or any post-effective amendment thereto, has been declared effective by the
Commission, such notice being satisfied by the posting by the Commission on
www.sec.gov of a notice of effectiveness;





46




(iii)      if Parent REIT determines in its good faith judgment, after
consultation with counsel, that the use of the Registration Statement, including
any pre- or post-effective amendment thereto, or the use of any prospectus
contained in such Registration Statement would require the disclosure of
important information that Parent REIT has a bona fide business purpose for
preserving as confidential or the disclosure of which would impede Parent REIT’s
ability to consummate a significant transaction, upon written notice of such
determination by Parent REIT, the rights of each Limited Partner to offer, sell
or distribute its Redemption Shares pursuant to such Registration Statement or
prospectus or to require Parent REIT to take action with respect to the
registration or sale of any Redemption Shares pursuant to a Registration
Statement (including any action contemplated by this Section 8.05) will be
suspended until the date upon which Parent REIT notifies such Limited Partner in
writing that suspension of such rights for the grounds set forth in this
paragraph is no longer necessary; provided that Parent REIT may not suspend such
rights for an aggregate period of more than 180 days in any 12-month period.
Notice referenced in this paragraph (iii) shall be deemed sufficient if given
through the issuance of a press release or filing with the Commission and, if
such notice is not publicly distributed, the Limited Partner agrees to keep the
subject information confidential and acknowledge such information may constitute
material non-public information subject to the restrictions under applicable
securities laws; and

(iv)       in the case of the registration of any underwritten equity offering
proposed by Parent REIT (other than any registration by Parent REIT on Form S-8,
or a successor or substantially similar form, of an employee stock option, stock
purchase or compensation plan or of securities issued or issuable pursuant to
any such plan), each Limited Partner will agree, if requested in writing by the
managing underwriter or underwriters administering such offering, not to effect
any offer, sale or distribution of any REIT Shares or Redemption Shares (or any
option or right to acquire REIT Shares or Redemption Shares) during the period
commencing on the tenth day prior to the expected effective date (which date
shall be stated in such notice) of the registration statement covering such
underwritten primary equity offering or, if such offering shall be a “take-down”
from an effective shelf registration statement, the tenth day prior to the
expected commencement date (which date shall be stated in such notice) of such
offering, and ending on the date specified by such managing underwriter in such
written request to the Limited Partners; provided that no Limited Partner shall
be required to agree not to effect any offer, sale or distribution of its
Redemption Shares for a period of time that is longer than the greater of 90
days or the period of time for which any senior executive of Parent REIT is
required so to agree in connection with such offering. Nothing in this paragraph
shall be read to limit the ability of any Limited Partner to redeem its Common
Units in accordance with the terms of this Agreement.

(b)        Listing on Securities Exchange. If Parent REIT lists or maintains the
listing of REIT Shares on any securities exchange or national market system, it
shall, at its expense and as necessary to permit the registration and sale of
the Redemption Shares hereunder, list thereon, maintain and, when necessary,
increase such listing to include such Redemption Shares.

(c)        Registration Not Required. Notwithstanding the foregoing, Parent REIT
shall not be required to file or maintain the effectiveness of a registration
statement relating to





47




Redemption Shares after the first date upon which, in the opinion of counsel to
Parent REIT, all of the Redemption Shares covered thereby could be sold by the
holders thereof either (i) pursuant to Rule 144 under the Securities Act, or any
successor rule thereto (“Rule 144”) without limitation as to amount or manner of
sale or (ii) pursuant to Rule 144 in one transaction in accordance with the
volume limitations contained in Rule 144(e).

(d)        Allocation of Expenses. The Partnership shall pay all expenses in
connection with the Registration Statement, including without limitation (i) all
expenses incident to filing with the Financial Industry Regulatory Authority,
Inc., (ii) registration fees, (iii) printing expenses, (iv) accounting and legal
fees and expenses, except to the extent holders of Redemption Shares elect to
engage accountants or attorneys in addition to the accountants and attorneys
engaged by Parent REIT or the Partnership, which fees and expenses for such
accountants or attorneys shall be for the account of the holders of the
Redemption Shares, (v) accounting expenses incident to or required by any such
registration or qualification and (vi) expenses of complying with the securities
or blue sky laws of any jurisdictions in connection with such registration or
qualification; provided that neither the Partnership nor Parent REIT shall be
liable for, or pay (A) any discounts or commissions to any underwriter or broker
attributable to the sale of Redemption Shares, or (B) any fees or expenses
incurred by holders of Redemption Shares in connection with such registration
that, according to the written instructions of any regulatory authority, the
Partnership or Parent REIT is not permitted to pay.

(e)        Indemnification.

(i)         In connection with the Registration Statement, Parent REIT and the
Partnership agree to indemnify each holder of Redemption Shares and each Person
who controls any such holder of Redemption Shares within the meaning of
Section 15 of the Securities Act, against all losses, claims, damages,
liabilities and expenses (including reasonable costs of investigation) caused by
any untrue, or alleged untrue, statement of a material fact contained in the
Registration Statement, preliminary prospectus or prospectus (as amended or
supplemented if Parent REIT shall have furnished any amendments or supplements
thereto) or caused by any omission or alleged omission, to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as such losses, claims, damages,
liabilities or expenses are caused by any untrue statement, alleged untrue
statement, omission, or alleged omission based upon information furnished to
Parent REIT by the Limited Partner or the holder for use therein. Parent REIT
and each officer, director and controlling person of Parent REIT and the
Partnership shall be indemnified by each Limited Partner or holder of Redemption
Shares covered by the Registration Statement for all such losses, claims,
damages, liabilities and expenses (including reasonable costs of investigation)
caused by any untrue, or alleged untrue, statement or any omission, or alleged
omission, contained in (or omitted from) any Registration Statement based upon
information furnished to Parent REIT by the Limited Partner or the holder for
use therein.

(ii)       Promptly upon receipt by a party indemnified under this
Section 8.05(e) of notice of the commencement of any action against such
indemnified party in respect of which indemnity or reimbursement may be sought
against any indemnifying party under this Section 8.05(e), such indemnified
party shall notify the





48




indemnifying party in writing of the commencement of such action, but the
failure to so notify the indemnifying party shall not relieve it of any
liability that it may have to any indemnified party otherwise than under this
Section 8.05(e) unless such failure shall materially adversely affect the
defense of such action. In case notice of commencement of any such action shall
be given to the indemnifying party as above provided, the indemnifying party
shall be entitled to participate in and, to the extent it may wish, jointly with
any other indemnifying party similarly notified, to assume the defense of such
action at its own expense, with counsel chosen by it and reasonably satisfactory
to such indemnified party. The indemnified party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the reasonable fees and expenses of such counsel (other than reasonable costs of
investigation) shall be paid by the indemnified party unless (i) the
indemnifying party agrees to pay the same, (ii) the indemnifying party fails to
assume the defense of such action with counsel reasonably satisfactory to the
indemnified party or (iii) the named parties to any such action (including any
impleaded parties) have been advised by such counsel that representation of such
indemnified party and the indemnifying party by the same counsel would be
inappropriate under applicable standards of professional conduct (in which case
the indemnified party shall have the right to separate counsel and the
indemnifying party shall pay the reasonable fees and expenses of such separate
counsel, provided that, the indemnifying party shall not be liable for more than
one separate counsel). No indemnifying party shall be liable for any settlement
of any proceeding entered into without its consent.

(f)        Contribution.

(i)         If for any reason the indemnification provisions contemplated by
Section 8.05(e) hereof are either unavailable or insufficient to hold harmless
an indemnified party in respect of any losses, claims, damages or liabilities
referred to therein, then the party that would otherwise be required to provide
indemnification or the indemnifying party (in either case, for purposes of this
Section 8.05(f), the “Indemnifying Party”) in respect of such losses, claims,
damages or liabilities, shall contribute to the amount paid or payable by the
party that would otherwise be entitled to indemnification or the indemnified
party (in either case, for purposes of this Section 8.05(f), the “Indemnified
Party”) as a result of such losses, claims, damages, liabilities or expense, in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and the Indemnified Party, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact related to information supplied by the
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include any legal or other fees or expenses reasonably incurred by
such party.

(ii)       The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 8.05(f) were determined by pro rata
allocation (even if the holders were treated as one entity for such purpose) or
by any other method of





49




allocation that does not take account of the equitable considerations referred
to in the immediately preceding paragraph. No person or entity determined to
have committed a fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person or entity who was not guilty of such fraudulent misrepresentation.

(iii)      The contribution provided for in this Section 8.05(f) shall survive
the termination of this Agreement and shall remain in full force and effect
regardless of any investigation made by or on behalf of any Indemnified Party.

ARTICLE IX

TRANSFERS OF PARTNERSHIP INTERESTS

9.01     Purchase for Investment.

(a)        Each Limited Partner, by its signature below or by its subsequent
admission to the Partnership, hereby represents and warrants to the General
Partner and to the Partnership that the acquisition of such Limited Partner’s
Partnership Units is made for investment purposes only and not with a view to
the resale or distribution of such Partnership Units.

(b)        Subject to the provisions of Section 9.02 hereof, each Limited
Partner agrees that such Limited Partner will not sell, assign or otherwise
transfer such Limited Partner’s Partnership Units or any fraction thereof,
whether voluntarily or by operation of law or at judicial sale or otherwise, to
any Person who does not make the representations and warranties to the General
Partner set forth in Section 9.01(a) hereof.

9.02     Restrictions on Transfer of Partnership Units.

(a)        Subject to the provisions of Sections 9.02(b) and (c) hereof, no
Limited Partner may offer, sell, assign, hypothecate, pledge or otherwise
transfer all or any portion of such Limited Partner’s Partnership Units, or any
of such Limited Partner’s economic rights as a Limited Partner, whether
voluntarily or by operation of law or at judicial sale or otherwise
(collectively, a “Transfer”) without the consent of the General Partner, which
consent may be granted or withheld in the General Partner’s sole and absolute
discretion; provided that the term Transfer does not include (a) any redemption
of Common Units by the Partnership or Parent REIT, or acquisition of Common
Units by Parent REIT, pursuant to Section 8.04 or (b) any redemption of
Partnership Units pursuant to any Partnership Unit Designation. The General
Partner may require, as a condition of any Transfer to which it consents, that
the transferor assume all costs incurred by the Partnership in connection
therewith (including, but not limited to, cost of legal counsel).

(b)        No Limited Partner may withdraw from the Partnership other than as a
result of a permitted Transfer (i.e., a Transfer consented to as contemplated by
clause (a) above or a Transfer pursuant to Section 9.05 hereof) of all of such
Limited Partner’s Partnership Units pursuant to this Article IX or pursuant to a
redemption of all of such Limited Partner’s Common Units pursuant to
Section 8.04 hereof. Upon the permitted Transfer or redemption of all of a
Limited Partner’s Common Units, such Limited Partner shall cease to be a Limited
Partner.





50




 

(c)        No Limited Partner may effect a Transfer of its Partnership Units, in
whole or in part, if, in the opinion of legal counsel for the Partnership, such
proposed Transfer would require the registration of the Partnership Units under
the Securities Act or would otherwise violate any applicable federal or state
securities or blue sky law (including investment suitability standards).

(d)        No Transfer by a Limited Partner of its Partnership Units, in whole
or in part, may be made to any Person (including pursuant to the Redemption
Right) if (i) in the opinion of legal counsel for the Partnership, such Transfer
would result in the Partnership being treated as an association taxable as a
corporation (other than a qualified REIT subsidiary within the meaning of
Section 856(i) of the Code), (ii) in the opinion of legal counsel for the
Partnership, it would adversely affect the ability of Parent REIT to continue to
qualify as a REIT or subject Parent REIT to any additional taxes under
Section 857 or Section 4981 of the Code, (iii) the General Partner determines,
in its sole and absolute discretion, that such Transfer, along or in connection
with other Transfers, could cause the Partnership Units to be treated as readily
tradable on “established securities market” or a “secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704 of the Code
or (iv) in the opinion of legal counsel for the Partnership, such Transfer is
reasonably likely to cause the Partnership to fail to satisfy the 90% qualifying
income test described in Section 7704(c) of the Code.

(e)        Any purported Transfer in contravention of any of the provisions of
this Article IX shall be void ab initio and ineffectual and shall not be binding
upon, or recognized by, the General Partner or the Partnership.

(f)        Prior to the consummation of any Transfer under this Article IX, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.

9.03     Admission of Substitute Limited Partner.

(a)        Subject to the other provisions of this Article IX, an assignee of
the Partnership Units of a Limited Partner (which shall be understood to include
any purchaser, transferee, donee or other recipient of any disposition of such
Partnership Units) shall be deemed admitted as a Limited Partner of the
Partnership only with the consent of the General Partner, which consent may be
given or withheld by the General Partner in its sole and absolute discretion,
and upon the satisfactory completion of the following in a manner satisfactory
to the General Partner:

(i)         The assignee shall have accepted and agreed to be bound by the terms
and provisions of this Agreement by executing a counterpart or an amendment
thereof, including a revised Exhibit A, and such other documents or instruments
as the General Partner may require in order to effect the admission of such
Person as a Limited Partner.

(ii)       To the extent required, an amended Certificate evidencing the
admission of such Person as a Limited Partner shall have been signed,
acknowledged and filed in accordance with the Act.





51




(iii)      The assignee shall have delivered a letter containing the
representations and warranties set forth in Sections 9.01(a) and 9.01(b) hereof.

(iv)       If the assignee is a corporation, partnership, limited liability
company or trust, the assignee shall have provided the General Partner with
evidence satisfactory to counsel for the Partnership of the assignee’s authority
to become a Limited Partner under the terms and provisions of this Agreement.

(v)        The assignee shall have executed a power of attorney containing the
terms and provisions set forth in Section 8.02 hereof.

(vi)       The assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.

(vii)     The assignee shall have obtained the prior written consent of the
General Partner to its admission as a Substitute Limited Partner, which consent
may be given or denied in the exercise of the General Partner’s sole and
absolute discretion.

(viii)    Each assignee shall have represented and warranted to, and covenanted
with, each other Partner that if 5% of more (by value) of the Partnership’s
interests are or will be owned by such assignee within the meaning of
Section 7704(d)(3) of the Code, such assignee does not, and for so long as it is
a Partner will not, own, directly or indirectly, (a) stock of any corporation
(other than a TRS) that is a tenant of (i) the Parent REIT or any Disregarded
Entity with respect to the Parent REIT, (ii) the Partnership or (iii) any
partnership, venture or limited liability company of which the Parent REIT, any
Disregarded Entity with respect to the Parent REIT, or the Partnership is a
direct or indirect member or (b) an interest in the assets or net profits of any
non-corporate tenant of (i) the Parent REIT or any Disregarded Entity with
respect to the Parent REIT, (ii) the Partnership or (iii) any partnership,
venture, or limited liability company of which the Parent REIT, any Disregarded
Entity with respect to the Parent REIT, or the Partnership is a direct or
indirect member.

(b)        For the purpose of allocating Profits and Losses and distributing
cash received by the Partnership, a Substitute Limited Partner shall be treated
as having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.03(a)(ii) hereof or,
if no such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.

(c)        The General Partner and the Substitute Limited Partner shall
cooperate with each other by preparing the documentation required by this
Section 9.03 and making all required filings and publications. The Partnership
shall take all such action as promptly as practicable after the satisfaction of
the conditions in this Article IX to the admission of such Person as a Limited
Partner of the Partnership.





52




9.04     Rights of Assignees of Partnership Units.

(a)        Subject to the provisions of Sections 9.01, 9.02 and 9.03 hereof,
except as required by operation of law, the Partnership shall not be obligated
for any purposes whatsoever to recognize the assignment by any Limited Partner
of its Partnership Units until the Partnership has received notice thereof.

(b)        Any Person who is the assignee of all or any portion of a Limited
Partner’s Partnership Units, but does not become a Substitute Limited Partner
and desires to make a further assignment of such Partnership Units, shall be
subject to all the provisions of this Article IX to the same extent and in the
same manner as any Limited Partner desiring to make an assignment of its
Partnership Units.

9.05     Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if such Limited Partner dies, such Limited Partner’s executor, administrator or
trustee, or, if such Limited Partner is finally adjudicated incompetent, such
Limited Partner’s committee, guardian or conservator, shall have the rights of
such Limited Partner for the purpose of settling or managing such Limited
Partner’s estate property and such power as the bankrupt, deceased or
incompetent Limited Partner possessed to assign all or any part of such Limited
Partner’s Partnership Units and to join with the assignee in satisfying
conditions precedent to the admission of the assignee as a Substitute Limited
Partner.

9.06     Joint Ownership of Partnership Units. A Partnership Unit may be
acquired by two individuals as joint tenants with right of survivorship,
provided that such individuals either are married or are related and share the
same home as tenants in common. The written consent or vote of both owners of
any such jointly held Partnership Unit shall be required to constitute the
action of the owners of such Partnership Unit; provided that the written consent
of only one joint owner will be required if the Partnership has been provided
with evidence satisfactory to the counsel for the Partnership that the actions
of a single joint owner can bind both owners under the applicable laws of the
state of residence of such joint owners. Upon the death of one owner of a
Partnership Unit held in a joint tenancy with a right of survivorship, the
Partnership Unit shall become owned solely by the survivor as a Limited Partner
and not as an assignee. The Partnership need not recognize the death of one of
the owners of a jointly-held Partnership Unit until it shall have received
certificated notice of such death. Upon notice to the General Partner from
either owner, the General Partner shall cause the Partnership Unit to be divided
into two equal Partnership Units, which shall thereafter be owned separately by
each of the former owners.

ARTICLE X

BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

10.01   Books and Records. At all times during the continuance of the
Partnership, the General Partner shall keep or cause to be kept at the
Partnership’s specified office true and





53




complete books of account in accordance with generally accepted accounting
principles, including: (a) a current list of the full name and last known
business address of each Partner, (b) a copy of the Certificate of Limited
Partnership and all certificates of amendment thereto, (c) copies of the
Partnership’s federal, state and local income tax returns and reports, (d)
copies of this Agreement and any financial statements of the Partnership for the
three most recent years and (e) all documents and information required under the
Act. Any Partner or its duly authorized representative, upon paying the costs of
collection, duplication and mailing, shall be entitled to a copy of such records
upon reasonable request.

10.02   Custody of Partnership Funds; Bank Accounts.

(a)        All funds of the Partnership not otherwise invested shall be
deposited in one or more accounts maintained in such banking or brokerage
institutions as the General Partner shall determine, and withdrawals shall be
made only on such signature or signatures as the General Partner may, from time
to time, determine.

(b)        All deposits and other funds not needed in the operation of the
business of the Partnership may be invested by the General Partner. The funds of
the Partnership shall not be commingled with the funds of any Person other than
the General Partner, except for such commingling as may necessarily result from
an investment in those investment companies permitted by this Section 10.02(b).

10.03   Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be the calendar year unless otherwise required by the Code.

10.04   Annual Tax Information and Report. The General Partner shall use
commercially reasonable efforts to furnish to each person who was a Limited
Partner at any time during such year, within 75 days after the end of each
fiscal year of the Partnership, the tax information necessary to file such
Limited Partner’s individual tax returns as shall be reasonably required by law.

10.05   Partnership Representative; Tax Elections; Special Basis Adjustments.

(a)        The General Partner shall designate each year a “partnership
representative” (within the meaning of Section 6223(a) of the Code) (the
“Partnership Representative”) of the Partnership which may be the General
Partner and shall be the General Partner if no other Person is designated. The
General Partner shall have the right to retain professional assistance in
respect of any audit of the Partnership by the IRS or to retain the services of
a Partnership Representative, and all out-of-pocket expenses and fees incurred
by the Partnership Representative shall constitute Partnership expenses. Any
person who serves as Partnership Representative shall not be liable to the
Partnership or any Partner for any action it takes or fails to take in such
capacity, unless such action or failure to act constitutes bad faith, willful
misconduct, gross negligence, fraud or a material breach of this Agreement. The
Partnership Representative is authorized to and shall represent the Partnership
(at the Partnership’s expense) in connection with all examinations of the
Partnership’s affairs by any federal, state, or local tax authorities, including
resulting administrative and judicial proceedings (each a “Tax Audit” and
collectively, “Tax Audits”), and to expend Partnership funds for professional
services and costs associated therewith.





54




(i)         In its capacity as such, the Partnership Representative shall have
the authority and discretion to exercise any and all authority of the
Partnership Representative under the Code, including, without limitation, (i)
binding the Partnership and its Partners with respect to tax matters, including,
but not limited to, by entering into any settlement offer, agreeing to extend
statutes of limitation, and initiating litigation and, (ii) in cases where the
IRS, in connection with a Tax Audit governed by the Partnership Tax Audit Rules,
proposes a Covered Audit Adjustment, determining, in its sole discretion,
whether, to the extent that such election is available under the Partnership Tax
Audit Rules, to make a Push-Out Election.

(ii)       If the Partnership Representative changes its address, the
Partnership Representative shall promptly notify the IRS of such occurrence. If
the Partnership Representative is replaced pursuant to Section 10.05(a), the
outgoing Partnership Representative shall take all actions required by the
Partnership Tax Audit Rules to revoke or resign its prior designation as the
Partnership Representative.

(iii)      To the maximum extent permitted by applicable law, the Partnership
Representative will not be liable for, and will be indemnified and held harmless
by the Partnership from and against, any and all loss, liability, damage, cost
or expense, including reasonable attorneys’ and accountants’ fees, suffered or
incurred in defense of any demands, claims or lawsuits against the Partnership
Representative in or as a result of or relating to his or its capacity, actions
or omissions as the Partnership Representative, or concerning the Partnership or
any activities undertaken on behalf of the Partnership; provided that the acts
or omissions of the Partnership Representative are not found by a court of
competent jurisdiction upon entry of a final judgment to have been the result of
fraud or willful misconduct or, with respect to criminal matters, that the
Partnership Representative had reason to believe that his conduct was unlawful.

(iv)       If the Partnership Representative makes a Push-Out Election with
respect to a Covered Audit Adjustment, each Partner (including transferees or
successors of any Partner) covenants and agrees that it shall (1) pay any and
all resulting taxes, additions to tax, penalties and interest in a timely
fashion and (2) cooperate with the Partnership and the Partnership
Representative in good faith. Notwithstanding the foregoing, if the Partnership
is required to pay any tax, addition to tax, penalty, or interest following a
Push-Out Election because any portion of the applicable Covered Audit Adjustment
would otherwise be subject to withholding by the Partnership under Chapters 3 or
4 of Subtitle A of the Code, any such amounts shall be considered Partnership
Level Taxes with respect to the applicable Partners subject to the provisions of
Section 5.02(e).

(v)        To the extent that the Partnership Representative does not  make a
Push-Out Election with respect to a Covered Audit Adjustment, the Partnership
Representative may make Imputed Underpayment Modifications (taking into account
whether the Partnership Representative has received all requisite information on
a timely basis from the Partners), and each Partner shall, as requested by the
Partnership Representative, take such actions as may be necessary or prudent for
the Partnership Representative to seek an Imputed Underpayment Modification
(including, for the avoidance of doubt, filing an amended federal income tax
return or following an alternative





55




procedure to filing an amended federal income tax return, as described in
Section 6225(c)(2) of the Code, paying any and all resulting federal income
taxes in a timely fashion, providing all necessary information to the
Partnership to support the modification of the tax rate applicable to any
Imputed Underpayment Modification pursuant to Section 6225(c)(4) of the Code,
and providing an affidavit to the Partnership Representative that such actions
have been taken). If not otherwise sought by the Partnership Representative and
if reasonably requested by a Partner, the Partnership Representative shall use
commercially reasonable efforts to provide to such Partner information allowing
such Partner to file an amended federal income tax return or to follow an
alternative procedure to filing an amended federal income tax return, as
described in Section 6225(c)(2) of the Code, to the extent that such amended
return or alternative procedure and payment of any related taxes, additions to
tax, penalties, and interest would reduce any Partnership Level Taxes
attributable to the Covered Audit Adjustment.

(vi)       To the extent that the Partnership Representative does not  make a
Push-Out Election with respect to a Covered Audit Adjustment, the Partnership
Representative is authorized, pursuant to Section 4.03, to obtain a loan on
behalf of the Partnership to pay any Partnership Level Taxes.

(vii)     Each Partner agrees to cooperate with the Partnership Representative
and to do or refrain from doing any or all things reasonably requested by the
Partnership Representative in connection with any Tax Audit. If reasonably
requested by the Partnership Representative, each Partner shall deliver to the
Partnership Representative: (i) any certificates, forms, affidavits, or
instruments reasonably requested by the Partnership Representative relating to
such Partner’s status under any tax laws, (including, but limited to, evidence
of the filing of tax returns and/or payment of tax), and (ii) any information
reasonably requested by the Partnership Representative in connection with the
Partnership Tax Audit Rules (including, but not limited to, upper-tier
shareholder specific information if a Partner is or becomes an S corporation for
federal income tax purposes, upper-tier partner specific information if a
Partner is or becomes a partnership for federal income tax purposes, tax
returns, information regarding the character of income as capital gain or
qualified dividend income, and information regarding passive activity losses).

(viii)    Notwithstanding anything herein to the contrary, nothing in this
Agreement shall obligate the Partnership Representative to provide notice to the
Partners regarding any Tax Audit other than as required by the Partnership Tax
Audit Rules. The Partners shall have no right to participate in any Tax Audit,
unless the Partnership Representative gives its written consent otherwise.

(ix)       Each Partner agrees to promptly update and supplement its contact
information as necessary to keep such information up-to-date, even if such
Partner’s interest in the Partnership is transferred or terminated.

(x)        The provisions of Sections 10.05(a), including the Partnership
Representative’s authority under this section, shall survive the termination,
dissolution, liquidation and winding up of the Partnership and the termination
or transfer of any





56




Partner’s interest in the Partnership and shall remain binding on each Partner
for the period of time necessary to resolve any Tax Audit involving or related
to the Partnership.

(xi)       All third-party costs and expenses incurred by the Partnership
Representative in performing its duties as such (including legal and accounting
fees and expenses) shall be borne by the Partnership. Nothing herein shall be
construed to restrict the Partnership from engaging an accounting firm to assist
the Partnership Representative in discharging its duties hereunder, so long as
the compensation paid by the Partnership for such services is reasonable.

(b)        All elections required or permitted to be made by the Partnership
under the Code or any applicable state or local tax law shall be made by the
General Partner in its sole and absolute discretion.

(c)        In the event of a transfer of all or any part of the Partnership
Interest of any Partner, the Partnership, at the option of the General Partner,
may elect pursuant to Section 754 of the Code to adjust the basis of the
Properties. Notwithstanding anything contained in Article V of this Agreement,
any adjustments made pursuant to Section 754 shall affect only the successor in
interest to the transferring Partner and in no event shall be taken into account
in establishing, maintaining or computing Capital Accounts for the other
Partners for any purpose under this Agreement. Each Partner will furnish the
Partnership with all information necessary to give effect to such election.

(d)        The Partners, intending to be legally bound, hereby authorize the
Partnership to make an election (the “Safe Harbor Election”) to have the
“liquidation value” safe harbor provided in Proposed Treasury Regulation §
1.83-3(1) and the Proposed Revenue Procedure set forth in IRS Notice 2005-43, as
such safe harbor may be modified when such proposed guidance is issued in final
form or as amended by subsequently issued guidance (the “Safe Harbor”), apply to
any interest in the Partnership transferred to a service provider while the Safe
Harbor Election remains effective, to the extent such interest meets the Safe
Harbor requirements (collectively, such interests are referred to as “Safe
Harbor Interests”). The Partnership Representative is authorized and directed to
execute and file the Safe Harbor Election on behalf of the Partnership and the
Partners. The Partnership and the Partners (including any person to whom an
interest in the Partnership is transferred in connection with the performance of
services) hereby agree to comply with all requirements of the Safe Harbor
(including forfeiture allocations) with respect to all Safe Harbor Interests and
to prepare and file all U.S. federal income tax returns reporting the tax
consequences of the issuance and vesting of Safe Harbor Interests consistent
with such final Safe Harbor guidance. The Partnership is also authorized to take
such actions as are necessary to achieve, under the Safe Harbor, the effect that
the election and compliance with all requirements of the Safe Harbor referred to
above would be intended to achieve under Proposed Treasury Regulation § 1.83-3,
including amending this Agreement. In the event the Safe Harbor Election is
rendered moot or obsolete by future legislation that amends Section 83 of the
Code, this Section 10.05(d) shall have no effect. The liquidation value of each
LTIP Unit shall be zero upon grant as provided in Section 4.04(c)(i).

(e)        Each Limited Partner shall be required to provide such information as
reasonably requested by the Partnership in order to determine whether such
Limited Partner (i)





57




owns, directly or constructively (within the meaning of Section 318(a) of the
Code, as modified by Section 856(d)(5) of the Code and Section 7704(d)(3) of the
Code), 5% or more of the value of the Partnership or (ii) owns, directly or
constructively (within the meaning of Section 318(a) of the Code, as modified by
Section 856(d)(5) of the Code and Section 7704(d)(3) of the Code),10% or more of
(a) the stock, by voting power or value, of a tenant (other than a “taxable REIT
subsidiary” within the meaning of Section 856(d) of the Code) of the Partnership
that is a corporation or (b) the assets or net profits of a tenant of the
Partnership that is a noncorporate entity.

ARTICLE XI

AMENDMENT OF AGREEMENT; MERGER

11.01   Amendment of Agreement. The General Partner’s consent shall be required
for any amendment to this Agreement. The General Partner, without the consent of
the Limited Partners, may amend this Agreement in any respect; provided that the
following amendments shall require the consent of a Majority in Interest
(excluding, for purposes of determining a Majority in Interest, Partnership
Interests held by the General Partner, Parent REIT or any Subsidiary of the
General Partner or Parent REIT):

(a)        any amendment affecting the operation of the Conversion Factor or the
Redemption Right (except as otherwise provided herein) in a manner that
adversely affects the Limited Partners in any material respect;

(b)        any amendment that would adversely affect the rights of the Limited
Partners to receive the distributions payable to them hereunder, other than with
respect to the issuance of additional Partnership Units pursuant to Section 4.02
hereof;

(c)        any amendment that would alter the Partnership’s allocations of
Profit and Loss to the Limited Partners, other than with respect to the issuance
of additional Partnership Units pursuant to Section 4.02 hereof;

(d)        any amendment that would impose on the Limited Partners any
obligation to make additional Capital Contributions to the Partnership; or

(e)        any amendment to this Article XI.

11.02   Merger of Partnership. The General Partner, without the consent of the
Limited Partners, may (i) merge or consolidate the Partnership with or into any
other domestic or foreign partnership, limited partnership, limited liability
company or corporation or (ii) sell all or substantially all of the assets of
the Partnership in a transaction pursuant to which the Limited Partners (other
than the General Partner, Parent REIT or any Subsidiary of the General Partner
or Parent REIT) receive the consideration as set forth in Section 7.01(c)(ii)
hereof or in a transaction that complies with Sections 7.01(c)(iii) or 7.01(d)
hereof and may amend this Agreement in connection with any such transaction
consistent with the provisions of this Article XI; provided that the consent of
a Majority in Interest shall be required in the case of any other (a) merger or
consolidation of the Partnership with or into any other domestic or foreign
partnership, limited partnership, limited liability company or corporation or
(b) sale of all or substantially all of the assets of the Partnership.





58




ARTICLE XII

GENERAL PROVISIONS

12.01   Notices. All communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally, by email, by press release, by posting on the web site of Parent
REIT or upon deposit in the United States mail, registered, first-class postage
prepaid return receipt requested, or via courier to the Partners at the
addresses set forth in Exhibit A attached hereto, as it may be amended or
restated from time to time; provided that any Partner may specify a different
address by notifying the General Partner in writing of such different address.
Notices to the General Partner and the Partnership shall be delivered at or
mailed to its principal office address set forth in Section 2.03 hereof. The
General Partner and the Partnership may specify a different address by notifying
the Limited Partners in writing of such different address.

12.02   Survival of Rights. Subject to the provisions hereof limiting Transfers,
this Agreement shall be binding upon and inure to the benefit of the Partners
and the Partnership and their permitted respective legal representatives,
successors, transferees and assigns.

12.03   Additional Documents. Each Partner agrees to perform all further acts
and execute, swear to, acknowledge and deliver all further documents that may be
reasonable, necessary, appropriate or desirable to carry out the provisions of
this Agreement or as required by the Act.

12.04   Severability. If any provision of this Agreement shall be declared
illegal, invalid or unenforceable in any jurisdiction, then such provision shall
be deemed to be severable from this Agreement (to the extent permitted by law)
and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof. To the extent permitted under applicable law, the
severed provision shall be interpreted or modified so as to be enforceable to
the maximum extent permitted by law.

12.05   Entire Agreement. This Agreement and exhibits attached hereto constitute
the entire Agreement of the Partners and supersede all prior written agreements
and prior and contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.

12.06   Pronouns and Plurals. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.

12.07   Headings. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.

12.08   Counterparts. This Agreement may be executed by hand or by power of
attorney in several counterparts, each of which shall be deemed to be an
original copy and all of which together shall constitute one and the same
instrument binding on all parties hereto, notwithstanding that all parties shall
not have signed the same counterpart.





59




12.09   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

12.10   Limitation to Preserve REIT Status. Notwithstanding anything else in
this Agreement, to the extent that the amount to be paid, credited, distributed
or reimbursed by the Partnership to Parent REIT or its officers, directors,
employees or agents, whether as a reimbursement, fee, expense or indemnity (a
“REIT Payment”), would constitute gross income to Parent REIT for purposes of
Section 856(c)(2) or Section 856(c)(3) of the Code, then, notwithstanding any
other provision of this Agreement, the amount of such REIT Payments, as selected
by Parent REIT in its sole and absolute discretion from among items of potential
distribution, reimbursement, fees, expenses and indemnities, shall be reduced
for any Partnership taxable year so that the REIT Payments, as so reduced, for
or with respect to Parent REIT shall not exceed the lesser of:

(a)        an amount equal to the excess, if any, of (i) 4.9% of Parent REIT’s
total gross income (but excluding the amount of any REIT Payments and amounts
excluded from gross income pursuant to Section 856(c)(5)(G) of the Code) for the
Partnership taxable year that is described in subsections (A) through (I) of
Section 856(c)(2) of the Code over (ii) the amount of gross income (within the
meaning of Section 856(c)(2) of the Code) derived by Parent REIT from sources
other than those described in subsections (A) through (I) of Section 856(c)(2)
of the Code (but not including the amount of any REIT Payments and amounts
excluded from gross income pursuant to Section 856(c)(5)(G) of the Code); or

(b)        an amount equal to the excess, if any, of (i) 24% of Parent REIT’s
total gross income (but excluding the amount of any REIT Payments and amounts
excluded from gross income pursuant to Section 856(c)(5)(G) of the Code) for the
Partnership taxable year that is described in subsections (A) through (I) of
Section 856(c)(3) of the Code over (ii) the amount of gross income (within the
meaning of Section 856(c)(3) of the Code) derived by Parent REIT from sources
other than those described in subsections (A) through (I) of Section 856(c)(3)
of the Code (but not including the amount of any REIT Payments and amounts
excluded from gross income pursuant to Section 856(c)(5)(G) of the Code);

provided, however, that REIT Payments in excess of the amounts set forth in
clauses (a) and (b) above may be made if Parent REIT, as a condition precedent,
obtains an opinion of tax counsel that the receipt of such excess amounts should
not adversely affect Parent REIT’s ability to qualify as a REIT. To the extent
that REIT Payments may not be made in a Partnership taxable year as a
consequence of the limitations set forth in this Section 12.10, such REIT
Payments shall carry over and shall be treated as arising in the following
Partnership taxable year if such carry over does not adversely affect Parent
REIT’s ability to qualify as a REIT, provided, however, that any such REIT
Payment shall not be carried over more than three Partnership taxable years, and
any such remaining payments shall no longer be due and payable. The purpose of
the limitations contained in this Section 12.10 is to prevent Parent REIT from
failing to qualify as a REIT under the Code by reason of Parent REIT’s share of
items, including distributions, reimbursements, fees, expenses or indemnities,
receivable directly or indirectly from the Partnership, and this Section 12.10
shall be interpreted and applied to effectuate such purpose.

[SIGNATURE PAGES FOLLOW]

 

 



60




IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this Amended and Restated Agreement of Limited Partnership, all as of the 26
day of November, 2019.

 

GENERAL PARTNER:

 

 

 

ALPINE INCOME PROPERTY GP, LLC

 

 

 

By:

Alpine Income Property Trust, Inc.,

 

 

its Member:

 

 

 

By:

/s/ Daniel E. Smith

 

 

Name:  Daniel E. Smith

 

 

Title:    Senior Vice President, General

 

 

Counsel and Corporate Secretary

 





61




 

LIMITED PARTNERS:

 

 

 

ALPINE INCOME PROPERTY TRUST, INC.

 

 

 

 

 

By:

/s/ Daniel E. Smith

 

 

Name:  Daniel E. Smith

 

 

Title:    Senior Vice President, General

 

 

Counsel and Corporate Secretary

 

 

 

CONSOLIDATED-TOMOKA LAND CO., a
Florida corporation

 

 

 

 

 

By:

/s/ Daniel E. Smith

 

 

Name:  Daniel E. Smith

 

 

Title:    Senior Vice President, General

 

 

Counsel and Corporate Secretary

 

 

 

INDIGO GROUP, LTD., a Florida limited partnership

 

 

 

 

 

By:

Indigo Group, Inc., a Florida corporation, its

 

 

General Partner

 

 

 

By:

/s/ Daniel E. Smith

 

 

Name: Daniel E. Smith

 

 

Title: Senior Vice President, General

 

 

Counsel and Corporate Secretary

 

 



62




EXHIBIT A

 

(As of [•], 2019)

 

 

 

 

 

 

 

 

 

 

 

Partner

    

Cash
Contribution(1)

    

Agreed Value
of Capital
Contribution(1)

    

Common
Units

    

LTIP
Units

    

Percentage
Interest

General Partner:

 

 

 

 

 

 

 

 

 

 

Alpine Income Property GP, LLC

 

$

 

 

 

 

 

 

 


0.01%

 

 

 

 

 

 

 

 

 

 

 

Limited Partners:

 

 

 

 

 

 

 

 

 

%

Alpine Income Property Trust, Inc.

 

$

 

$

 

 

 

 

 

%

Consolidated-Tomoka Land Co. Indigo Group Ltd.

 

 

 

$

 

 

 

 

 

%

TOTALS

 

$

 

$

 

 

 

 

 


100.00%

 

--------------------------------------------------------------------------------

(1)   Does not account for offering expenses. Cash and Agreed Value of Cash are
to be reduced by final amount of offering expenses as determined by the
accountants to the Partnership at a later date.

 

 



Exhibit A-1




EXHIBIT B

 

NOTICE OF REDEMPTION

In accordance with Section 8.04 of the Agreement of Limited Partnership, as
amended (the “Agreement”), of Alpine Income Property OP, LP, the undersigned
hereby irrevocably (i) presents for redemption ________ Common Units in Alpine
Income Property OP, LP in accordance with the terms of the Agreement and the
Redemption Right referred to in Section 8.04 thereof, (ii) surrenders such
Common Units and all right, title and interest therein and (iii) directs that
the Cash Amount or REIT Shares Amount (as defined in the Agreement) as
determined by the General Partner deliverable upon exercise of the Redemption
Right be delivered to the address specified below, and if REIT Shares (as
defined in the Agreement) are to be delivered, such REIT Shares be registered or
placed in the name(s) and at the address(es) specified below. The undersigned
hereby represents, warrants and certifies that the undersigned (a) has title to
such Common Units, free and clear of the rights and interests of any person or
entity other than the Partnership or the General Partner; (b) has the full
right, power and authority to cause the redemption of the Common Units as
provided herein; and (c) has obtained the approval of all persons or entities,
if any, having the right to consent to or approve the Common Units for
redemption.

Dated:________ __, _____

Name of Limited Partner:

 

 

 

 

 

(Signature of Limited Partner or Authorized Representative)

 

 

 

 

 

(Mailing Address)

 

 

 

 

 

(City) (State) (Zip Code)

 

 

 

Signature Guaranteed by:

 

 

 

 

 

 

 

If REIT Shares are to be issued, issue to:

Please insert social security or identifying number:

Name:

 

 



Exhibit B-1




EXHIBIT C

EXHIBIT C-1

 

CERTIFICATION OF NON-FOREIGN STATUS

(FOR REDEEMING LIMITED PARTNERS THAT ARE ENTITIES)

Under Sections 1445(e) and 1446(f) of the Internal Revenue Code of 1986, as
amended (the “Code”), in the event of a disposition by a non-U.S. person of a
partnership interest in a partnership (A) in which (i) 50% or more of the value
of the gross assets consists of United States real property interests
(“USRPIs”), as defined in Section 897(c) of the Code, and (ii) 90% or more of
the value of the gross assets consists of USRPIs, cash, and cash equivalents or
(B) for which any portion of the gain on disposition of such partnership
interest would be treated as effectively connected with the conduct of a trade
or business within the United States under Section 864(c)(8) of the Code, the
transferee will be required to withhold a portion of the amount realized by the
non-U.S. person upon the disposition. To inform Alpine Income Property GP, LLC
(the “General Partner”) and Alpine Income Property OP, LP (the “Partnership”)
that no withholding is required with respect to the redemption by ____________
(“Partner”) of its Common Units in the Partnership, the undersigned hereby
certifies the following on behalf of Partner:

1.         Partner is not a foreign corporation, foreign partnership, foreign
trust, or foreign estate, as those terms are defined in the Code and the
Treasury regulations thereunder.

2.         Partner is not a disregarded entity as defined in Treasury Regulation
Section 1.1445-2(b)(2)(iii).

3.         The U.S. employer identification number of Partner is _____________.

4.         The principal business address of Partner is:
___________________________________, __________________________ and Partner’s
place of incorporation is _____________.

5.         Partner agrees to inform the General Partner if it becomes a foreign
person at any time during the three-year period immediately following the date
of this notice.

6.         Partner understands that this certification may be disclosed to the
Internal Revenue Service by the General Partner and that any false statement
contained herein could be punished by fine, imprisonment, or both.

 

 

 

 

 

PARTNER:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct, and complete,
and I further declare that I have authority to sign this document on behalf of
Partner.

Date: _________________

 

 

Name:

 

Title:

 

 



Exhibit C-1-1




EXHIBIT C-2

 

CERTIFICATION OF NON-FOREIGN STATUS

(FOR REDEEMING LIMITED PARTNERS THAT ARE INDIVIDUALS)

Under Sections 1445(e) and 1446(f) of the Internal Revenue Code of 1986, as
amended (the “Code”), in the event of a disposition by a non-U.S. person of a
partnership interest in a partnership (A) in which (i) 50% or more of the value
of the gross assets consists of United States real property interests
(“USRPIs”), as defined in Section 897(c) of the Code, and (ii) 90% or more of
the value of the gross assets consists of USRPIs, cash, and cash equivalents or
(B) for which any portion of the gain on disposition of such partnership
interest would be treated as effectively connected with the conduct of a trade
or business within the United States under Section 864(c)(8) of the Code, the
transferee will be required to withhold a portion of the amount realized by the
non-U.S. person upon the disposition. To inform Alpine Income Property GP, LLC
(the “General Partner”) and Alpine Income Property OP, LP (the “Partnership”)
that no withholding is required with respect to my redemption of my Common Units
in the Partnership, I, ___________, hereby certify the following:

1.         I am not a nonresident alien for purposes of U.S. federal income
taxation.

2.         My U.S. taxpayer identification number (Social Security number) is
_____________.

3.         My home address is:
____________________________________________________.

4.         I agree to inform the General Partner promptly if I become a
nonresident alien at any time during the three-year period immediately following
the date of this notice.

5.         I understand that this certification may be disclosed to the Internal
Revenue Service by the General Partner and that any false statement contained
herein could be punished by fine, imprisonment, or both.

 

Name:

 

Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct, and complete.

 

Date: _________________

 

 

Name:

 

Title:

 

 



Exhibit C-2-1




EXHIBIT D

 

NOTICE OF ELECTION BY PARTNER TO CONVERT

LTIP UNITS INTO COMMON UNITS

The undersigned holder of LTIP Units hereby irrevocably: (i) elects to convert
the number of LTIP Units in Alpine Income Property OP, LP (the “Partnership”)
set forth below into Common Units in accordance with the terms of the Agreement
of Limited Partnership of the Partnership, as amended; and (ii) directs that any
cash in lieu of Common Units that may be deliverable upon such conversion be
delivered to the address specified below. The undersigned hereby represents,
warrants and certifies that the undersigned: (a) has title to such LTIP Units,
free and clear of the rights or interests of any other person or entity other
than the Partnership or the General Partner; (b) has the full right, power, and
authority to cause the conversion of such LTIP Units as provided herein; and (c)
has obtained the consent to or approval of all persons or entities, if any,
having the right to consent to or approve such conversion.

Name of Holder: ______________________________________

(Please Print: Exact Name as Registered with Partnership)

Number of LTIP Units to be Converted: ______________________________________

Date of this Notice: ______________________________________

__________________________________________________________________________

(Signature of Holder: Sign Exact Name as Registered with Partnership)

__________________________________________________________________________

(Street Address)

__________________________________________________________________________

(City)                                                   (State)                                     (Zip
Code)

Signature Guaranteed by: ________________________

 

 



Exhibit D-1




EXHIBIT E

 

NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION

OF LTIP UNITS INTO COMMON UNITS

Alpine Income Property OP, LP (the “Partnership”) hereby elects to cause the
number of LTIP Units held by the holder of LTIP Units set forth below to be
converted into Common Units in accordance with the terms of the Agreement of
Limited Partnership of the Partnership, as amended, effective as of ____________
(the “Conversion Date”).

Name of Holder: ______________________________________

(Please Print: Exact Name as Registered with Partnership)

Number of LTIP Units to be Converted: ______________________________________

Date of this Notice: ______________________________________

 

Exhibit E-1

